Exhibit 10.6

AMENDED AND RESTATED

MASTER LOAN AGREEMENT

by and among

GREEN PLAINS BLUFFTON LLC

f/k/a INDIANA BIO-ENERGY, LLC

and

AGSTAR FINANCIAL SERVICES, PCA

dated

as of

September 30, 2011



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page  

ARTICLE I.    DEFINITIONS AND ACCOUNTING MATTERS

     1   

Section 1.01.

   Certain Defined Terms      1   

Section 1.02.

   Accounting Matters      9   

Section 1.03.

   Construction      9   

ARTICLE II    AMOUNTS AND TERMS OF THE LOANS

     9   

Section 2.01.

   The Loans      9   

Section 2.02.

   Term Loan      9   

Section 2.03.

   Term Revolving Loan      10   

Section 2.04.

   Fixed Rate Loan      12   

Section 2.05.

   Letter of Credit Procedures / Fees / Reimbursement      12   

Section 2.06.

   Adjustments to Interest Rate      13   

Section 2.07.

   Default Interest      14   

Section 2.08.

   Late Charge      15   

Section 2.09.

   Prepayment of Loans      15   

Section 2.10.

   Changes in Law Rendering Certain LIBOR Rate Loans Unlawful      15   

Section 2.11.

   Payments and Computations      15   

Section 2.12.

   Maximum Amount Limitation      16   

Section 2.13.

   Lender Records      16   

Section 2.14.

   Loan Payments      16   

Section 2.15.

   Purchase of Equity Interests in AgStar Financial Services, PCA      16   

Section 2.16.

   Compensation      17   

Section 2.17.

   Excess Cash Flow      17   

ARTICLE III    CONDITIONS PRECEDENT

     18   

Section 3.01.

   Conditions Precedent to Funding      18   

ARTICLE IV.    REPRESENTATIONS AND WARRANTIES

     21   

Section 4.01

   Representations and Warranties of the Borrower      21   

ARTICLE V.    COVENANTS OF THE BORROWER

     24   

Section 5.01.

   Affirmative Covenants      24   

Section 5.02.

   Negative Covenants      29   

ARTICLE VI.    EVENTS OF DEFAULT AND REMEDIES

     32   

Section 6.01.

   Events of Default      32   

Section 6.02.

   Remedies      35   

 

i



--------------------------------------------------------------------------------

Section 6.03.

     Remedies Cumulative      35   

ARTICLE VII.    MISCELLANEOUS

     36   

Section 7.01.

     Amendments, etc      36   

Section 7.02.

     Notices, etc      36   

Section 7.03.

     No Waiver; Remedies      36   

Section 7.04.

     Costs, Expenses and Taxes      37   

Section 7.05.

     Right of Set-off      37   

Section 7.06.

     Severability of Provisions      37   

Section 7.07.

     Binding Effect; Successors and Assigns; Participations      38   

Section 7.08.

     Consent to Jurisdiction      38   

Section 7.09.

     Governing Law      39   

Section 7.10.

     Execution in Counterparts      39   

Section 7.11.

     Survival      39   

Section 7.12.

     WAIVER OF JURY TRIAL      39   

Section 7.13.

     Entire Agreement      39   

LIST OF SCHEDULES AND EXHIBITS

 

Schedule 3.01(d)

   Real Property

Schedule 4.01(a)

   Description of Certain Transactions Related to the Borrower’s Stock

Schedule 4.01(f)

   Description of Certain Threatened Actions, etc.

Schedule 4.01(k)

   Location of Inventory and Farm Products; Third Parties in Possession; Crops

Schedule 4.01(l)

   Office Locations; Fictitious Names; Etc.

Schedule 4.01(p)

   Intellectual Property

Schedule 4.01(t)

   Environmental Compliance

Schedule 5.01(o)

   Management

Schedule 5.02(a)

   Description of Certain Liens, Lease Obligations, etc.

Schedule 5.02(k)

   Transactions with Affiliates

Exhibit A

   Compliance Certificate

 

ii



--------------------------------------------------------------------------------

AMENDED AND RESTATED

MASTER LOAN AGREEMENT

This AMENDED AND RESTATED MASTER LOAN AGREEMENT dated as of September 30, 2011,
is made and entered into by and between AGSTAR FINANCIAL SERVICES, PCA, a United
States instrumentality (the “Lender”) and GREEN PLAINS BLUFFTON LLC, an Indiana
limited liability company f/k/a INDIANA BIO-ENERGY, LLC, an Indiana limited
liability company (the “Borrower”).

RECITALS

A. Borrower and Lender entered into a (i) Master Loan Agreement dated as of
February 27, 2007, which was amended by the First Amendment to Master Loan
Agreement dated October 15, 2008, the Second Amendment to Master Loan Agreement
dated April 16, 2009, the Third Amendment to Master Loan Agreement dated
June 30, 2009, the Fourth Amendment to Master Loan Agreement dated December 31,
2009, and the Fifth Amendment to Master Loan Agreement dated December 31, 2010
(together, as amended, the “Original MLA”); (ii) a First Supplement to Master
Loan Agreement dated as of February 27, 2007, which was amended by the First
Amendment to First Supplement dated as of June 30, 2009 (together, as amended,
the “First Supplement”); and (iii) Second Supplement to Master Loan Agreement
dated as of February 27, 2007, which was amended by the First Amendment to
Second Supplement dated as of June 30, 2009 (together, as amended, the “Second
Supplement”) by which the Lender agreed to extend certain financial
accommodations to the Borrower.

B. At the request of Borrower, Borrower and Lender have agreed to make certain
modifications to the Original MLA, all in accordance with the terms and
conditions of this Agreement.

C. With the execution and delivery of this Agreement, this Agreement shall
supersede and replace in its entirety the Original MLA, the First Supplement and
the Second Supplement and all supplements, amendments, and restatements thereof,
which shall thereafter be of no force or effect. All of the terms of the other
Loan Documents shall remain in full force and effect. Nothing contained in this
Agreement shall be deemed to constitute a waiver of any rights of the Lender, or
to affect, modify, or impair any of the Lender’s rights under the Loan
Documents.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing, intending to be legally bound
hereby, and in consideration of Lender making one or more loans to the Borrower,
Lender and the Borrower agree as follows:

ARTICLE I.

DEFINITIONS AND ACCOUNTING MATTERS

Section 1.01. Certain Defined Terms” As used in this Agreement, the following
terms shall have the following meanings. Terms not otherwise defined in this
Agreement shall have the meanings attributed to such terms in the Uniform
Commercial Code, as amended from time to time. All references to dollar amounts
shall mean amounts in lawful money of the United States of America.

“Advances” means the Loans or Letters of Credit provided the Borrower pursuant
to this Agreement to this Agreement.

“Affiliate” means, as to any Person, any other Person: (a) that directly or
indirectly, through one or more intermediaries, controls or is controlled by, or
is under common control with, such Person; (b) that

 

1



--------------------------------------------------------------------------------

directly or indirectly beneficially owns or holds ten percent (10%) or more of
any class of voting stock or membership interests (units) of such Person; or
(c) ten percent (10%) or more of the voting stock or membership interests
(units) of which is directly or indirectly beneficially owned or held by the
Person in question.

“Agreement” means this Agreement, as it may be amended, modified or supplemented
from time to time, together with all exhibits and schedules attached to or made
a part of this Agreement from time to time.

“Allowed Distributions” has the meaning specified in Section 5.02(b).

“Applicable Rate” means, in relation to any Loan which bears interest on a
variable rate, the interest rate per annum which is equal to the greater of the
(i) LIBOR Rate and (ii) two percent (2.0%).

“Borrower” means Green Plains Bluffton LLC, an Indiana limited liability
company.

“Business Day” means any day other than a Saturday, Sunday, or other day on
which commercial banks are authorized to close under the Laws of the State of
Minnesota, or are in fact closed in, the state where the Lender’s Office is
located and, if such day relates to any LIBOR Rate, means any such day on which
Lender is open for business, dealings in U.S. dollar deposits are being carried
out in the London interbank market, and banks are open for business in New York
City and London, England.

“Capital Expenditures” means, for any period, the sum of all amounts that would,
in accordance with GAAP consistently applied, be included as additions to
property, plant and equipment on a statement of cash flows for the Borrower
during such period, with respect to: (a) the acquisition, construction,
improvement, replacement or betterment of land, buildings, machinery, equipment
or of any other fixed assets or leaseholds; or (b) other capital expenditures
and other uses recorded as capital expenditures having substantially the same
effect.

“CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as amended.

“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the Securities
and Exchange Commission thereunder as in effect on the date hereof), of equity
interests representing 50% or more of the aggregate ordinary voting power
represented by the issued and outstanding equity interests of the Borrower or
GPRE; or (b) occupation of a majority of the seats (other than vacant seats) on
the board of directors of the Borrower or GPRE by Persons who were neither
(i) nominated by the board of directors of the Borrower or GPRE, as the case may
be, or in accordance with the Shareholders’ Agreement as it relates to GPRE, nor
(ii) appointed by directors so nominated; or (c) Borrower ceases to own,
directly or indirectly, and Control any subsidiary.

“Closing Date” means September 30, 2011.

“Collateral” means and includes, without limitation, all property and assets
granted as collateral security for the Loans or other indebtedness, whether real
or personal property, whether granted directly or indirectly, whether granted
now or in the future, and whether granted in the form of a security interest,
mortgage, assignment of rents, deed of trust, assignment, pledge, chattel
mortgage, chattel trust, factor’s lien, equipment trust, conditional sale, trust
receipt, lien, charge, lien or title retention contract, lease or consignment
intended as a security device, or any other security or lien interest
whatsoever, whether created by law, contract or otherwise.

 

2



--------------------------------------------------------------------------------

“Commitment” means the respective amounts committed to by Lender under this
Agreement and the Notes.

“Compliance Certificate” means a certificate of the Treasurer, or any other
officer reasonably acceptable to the Lender, of the Borrower, substantially in
the form attached hereto as Exhibit A, setting forth the calculations of current
financial covenants and stating: (a) the Financial Statements are true and
correct and, other than the unaudited interim financial statements, have been
prepared in accordance with GAAP consistently applied; (b) whether they have
knowledge of the occurrence of any Event of Default under this Agreement, and if
so, stating in reasonable detail the facts with respect thereto; and
(c) reaffirm and ratify the representations and warranties, as of the date of
the certificate, contained in this Agreement.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.

“Conversion Date” means December 31, 2008.

“Debt” means: (A) indebtedness for borrowed money or for the deferred purchase
price of property or services; (B) obligations as lessee under leases which
shall have been or should be, in accordance with GAAP, recorded as capital
leases; (C) obligations under direct or indirect guaranties in respect of, and
obligations (contingent or otherwise) to purchase or otherwise acquire, or
otherwise to assure a creditor against loss in respect of, indebtedness or
obligations of others of the kinds referred to in clause (A) or (B) above or
(E) through (G) below; (D) liabilities in respect of unfunded vested benefits
under plans covered by Title IV of ERISA; (E) indebtedness in respect of
mandatory redemption or mandatory dividend rights on equity interests but
excluding dividends payable solely in additional equity interests; (F) all
obligations of a Person, contingent or otherwise, for the payment of money under
any noncompete, consulting or similar agreement entered into with the seller of
a company or its assets or any other similar arrangements providing for the
deferred payment of the purchase price for an acquisition permitted hereby or an
acquisition consummated prior to the date hereof; and (G) all obligations of a
Person under any Hedging Agreement.

“Default Rate” means the lesser of: (a) the Maximum Rate; or (b) the rate per
annum which shall from day-to-day be equal to two percent (2%) in excess of the
then applicable rate of interest under any Note.

“Distribution” means any dividend, distribution, payment, or transfer of
property by the Borrower to any member of the Borrower, including Allowed
Distributions, Reinvestment Distributions and Excess Distributions.

“EBITDA” means for any period, the total of the following each calculated
without duplication for the Borrower for such period: (i) net income; plus
(ii) any provision for (or less any benefit from) income taxes included in
determining such net income; plus (iii) Interest Expense deducted in determining
such net income; plus (iv) amortization and depreciation expense deducted in
determining such net income.

“Environmental Laws” shall have the meaning ascribed to such term in the
Environmental Indemnity Agreement.

 

3



--------------------------------------------------------------------------------

“Equity Contributions” means for any period, the sum of all amounts received by
Borrower that would, in accordance with GAAP consistently applied, be Included
as additions to Borrower’s owner equity.

“ERISA” means the Employee Retirement Income Security Act of 1974.

“Events of Default” has the meaning specified in Section 6.01.

“Excess Cash Flow” means EBITDA, less the sum of: (i) required payments in
respect of Funded Debt; (ii) Maintenance Capital Expenditures; and (iii) Allowed
Distributions.

“Excess Cash Flow Payment” has the meaning specified in Section 2.17.

“Excess Distributions” shall have the meaning specified in Section 5.02(b).

“Extraordinary Items” means items which are material and significantly different
from the Borrower’s typical business activities, determined in accordance with
GAAP, consistently applied.

“Fixed Charge Coverage Ratio” means, for the measurement period of 12
consecutive months the ratio of (a) EBITDA divided by (b) the sum of
(i) scheduled principal payments for the Loans, (ii) scheduled principal
payments for Subordinated Debt, (iii) interest on the Loans, (iv) interest on
Subordinated Debt, (v) Distributions, (vi) Maintenance Capital Expenditures, and
(v) less Equity Contributions. Solely for purposes of the computation of the
Fixed Charge Coverage Ratio, Equity Contributions shall be reduced by the amount
that Capital Expenditures, other than Maintenance Capital Expenditures, exceed
$1,000,000, if any.

“Fixed Rate Loan” means that portion of the Term Loan, if any, which accrues
interest at a fixed rate of interest pursuant to Section 2.04.

“Food Security Act” means the Food Security Act of 1985, 7 U.S.C. §1631, as
amended, and the regulations promulgated thereunder.

“Funded Debt” means the principal amount of all Debt of the Borrower having a
final maturity of more than one year from the date of origin thereof (or which
is renewable or extendible at the option of the obligor for a period or periods
more than one year from the date of origin) excluding, however, the principal
amount due under any Term Revolving Note or any other line of credit used by
Borrower for working capital purposes, all determined in accordance with GAAP,
consistently applied for the period in question.

“GAAP” means generally accepted accounting principles, consistently applied.

“Governmental Authority” means and includes any and all courts, boards,
agencies, commissions, offices, or authorities of any nature whatsoever for any
governmental unit (federal, state, county, district, municipal, city, or
otherwise) whether now or hereafter in existence.

“GPRE” means Green Plains Renewable Energy, Inc.

“Income Taxes” means the applicable state, local or federal tax on the net
income of the Borrower.

“Intellectual Property” has the meaning specified in Section 4.01(p).

 

4



--------------------------------------------------------------------------------

“Interest Expense” means for any period, the total interest expense of the
Borrower.

“Interest Period” means (for each Loan) (a) initially, the period beginning on
(and including) the date on which the Loan is made and ending on (but excluding)
the first day of the next calendar month thereafter; and (b) thereafter, each
period commencing on the first day of each succeeding calendar month thereafter
and ending on the last day of such month. Notwithstanding the foregoing: (a) any
Interest Period which would otherwise extend beyond the Maturity Date shall end
on the Maturity Date, and (b) other than the initial Interest Period and the
final Interest Period, no Interest Period shall have a duration of less than one
(1) month.

“Inventory” means all of the Borrower’s inventory, as such term is defined in
the UCC, whether now owned or hereafter acquired, whether consisting of whole
goods, spare parts or components, supplies or materials, whether acquired, held
or furnished for sale, for lease or under service contracts or for manufacture
or processing, and wherever located.

“Lender” means AgStar Financial Services, PCA, and its successors and assigns.

“Letter of Credit Liabilities” means, at any time, the aggregate maximum amount
available to be drawn under all outstanding Letters of Credit (in each case,
determined without regard to whether any conditions to drawing could then be
met) and all unreimbursed drawings under Letters of Credit.

“Letter of Credit” means the letters of credit issued by Lender pursuant to the
terms of this Agreement.

“LIBOR Rate” (London Interbank Offered Rate) means the One Month London
Interbank Offered Rate (“One Month LIBOR”), rounded upward to the nearest ten
thousandth of one percent, reported on the tenth day of the month preceding each
Interest Period by the Wall Street Journal in its daily listing of money rates,
defined therein as the average of interbank offered rates for dollar deposits in
the London market. If a One Month LIBOR rate is not reported on the tenth day of
a month, the One Month LIBOR rate reported on the first business day preceding
the tenth day of the month will be used. If this index is no longer available,
Lender will select a new index which is based upon comparable information.

“Loan and Carrying Charges” means all commitment fees to the Lender, brokerage
fees, standby fees, interest charges, service fees, attorneys’ fees,
contractors’ fees, developers’ fees, funding fees, title insurance fees and
charges, recording fees, registration taxes, real estate taxes, special
assessments, insurance premiums, and utility charges incurred by the Borrower in
the construction of the Project and issuance of the Notes, all costs incurred in
acquisition of the Real Property (to the extent applicable) and any other costs
incurred in the development of the Project.

“Loan Documents” means this Agreement, the Notes, Letters of Credit, the
Security Agreement, the Mortgage, the Environmental Indemnity Agreement and all
other agreements, documents, instruments, and certificates of the Borrower
delivered to, or in favor of, the Lender under this Agreement or in connection
herewith or therewith, including, without limitation, all agreements, documents,
instruments, and certificates delivered in connection with the extension of
Advances by the Lender.

“Loan Obligations” means all obligations, indebtedness, and liabilities of the
Borrower to the Lender, including the Reimbursement Obligations, arising
pursuant to any of the Loan Documents, whether now existing or hereafter
arising, whether direct, indirect, related, unrelated, fixed, contingent,
liquidated, unliquidated, joint, several, or joint and several, including,
without limitation, the obligation of the Borrower to repay the Advances,
interest on the Advances, and all fees, costs, and expenses (including, without
limitation, reasonable attorneys’ fees and expenses) provided for in the Loan
Documents.

 

5



--------------------------------------------------------------------------------

“Loan/Loans” means and includes the Term Loan, the Term Revolving Loan and any
other financial accommodations extended to the Borrower by the Lender pursuant
to the terms of this Agreement.

“Long Term Debt” means indebtedness that matures more than one year after the
date of determination thereof.

“Long Term Marketing Agreement” means any contract, agreement or understanding
of the Borrower having a term of one year or more after the date of
determination thereof relating to the sale of any raw materials, inventory,
products or by-products of the Borrower.

“Maintenance Capital Expenditures” means all Capital Expenditures made in the
ordinary course of business to maintain existing business operations of the
Borrower in any fiscal year, determined in accordance with GAAP, consistently
applied; provided however that for purposes of the Fixed Coverage Ratio if any
such expenditure is separately funded by Borrower’s parent or an Affiliate of
the Borrower, through an equity investment in Borrower or under approved
subordinated indebtedness consistent with the terms of this Agreement, it shall
not be included as a Maintenance Capital Expenditure.

“Material Adverse Effect” means any set of circumstances or events which:
(i) has or could reasonably be expected to have any material adverse effect upon
the validity or enforceability of any Loan Documents or any material term or
condition contained therein; (ii) is or could reasonably be expected to be
material and adverse to the condition (financial or otherwise), business assets,
operations, or property of the Borrower or any of Borrower’s subsidiaries when
considered as a whole; (iii) materially impairs or could reasonably be expected
to materially impair the ability of the Borrower to perform the obligations
under the Loan Documents; or (iv) is or could reasonably be expected to be
material and adverse to the condition (financial or otherwise), business assets,
operations, or property of any Operating Affiliate when considered as a whole
and such condition impairs or could reasonably be expected to materially impair
the ability of the Borrower to perform the obligations under the Loan Documents
or such condition impairs or could reasonably be expected to materially impair
the ability of any Operating Affiliate to perform the obligation under its
agreements or contracts with Borrower.

“Material Contract” means (i) any contract or any other agreement, written or
oral, or any of the Borrower or its Subsidiaries involving monetary liability of
or to any such person in an amount in excess of $250,000.00 per annum; and
(ii) any other contract or agreement, written or oral, of the Borrower or any of
its Subsidiaries the failure to comply with which could reasonably be expected
to have a Material Adverse Effect on the Borrower or its Subsidiaries; provided,
however, that any contract or agreement which is terminable by a party other
than the Borrower or its Subsidiaries without cause upon notice of 90 days or
less shall not be considered a Material Contract.

“Maturity Date” means the fifth anniversary of the Conversion Date.

“Maximum Rate” means the maximum nonusurious interest rate, if any, at any time,
or from time to time, that may be contracted for, taken, reserved, charged or
received under applicable state or federal laws.

“Monthly Payment Date” means the first (1st) day of each calendar month.

 

6



--------------------------------------------------------------------------------

“Mortgage” means that certain Construction/Permanent Mortgage, Security
Agreement, Assignment of Leases and Rents, Financing Statement and Fixture
Filing dated February 27, 2007, pursuant to which a mortgage interest shall be
given by the Borrower to the Lender in the Real Property to secure payment to
the Lender of the Loan Obligations, as the same has been and may hereafter be
amended or otherwise modified.

“Net Income” means net income as determined in accordance with GAAP.

“Note/Notes” means and includes the Term Note, Term Revolving Note and all other
promissory notes executed and delivered to the Lender by the Borrower pursuant
to the terms of this Agreement as the same may be amended, modified,
supplemented, extended or restated from time to time.

“Operating Affiliate” means any Affiliate of the Borrower which is now or in the
future becomes a party to any Material Contract, Long Term Marketing Agreement
or similar contract or agreement with Borrower.

“Ordinary Trade Payable Dispute” means trade accounts payable, in an aggregate
amount not in excess of $150,000.00 with respect to the Borrower, and with
respect to which: (a) there exists a bona fide dispute between Borrower and the
vendor; (b) the Borrower is contesting the same in good faith by appropriate
proceedings; and (c) the Borrower has established appropriate reserves on its
financial statements.

“Outstanding Credit” means, at any time of determination, the aggregate amount
of Advances then outstanding.

“Outstanding Revolving Advance” means the total Outstanding Credit under the
Term Revolving Note.

“Permitted Liens” shall have the meaning as set forth in Section 5.02(a) hereof.

“Person” means any individual, corporation, business trust, association,
company, partnership, joint venture, governmental authority, or other entity.

“Personal Property” means all buildings, structures, equipment, fixtures,
improvements, building supplies and materials and other personal property now or
hereafter attached to, located in, placed in or necessary to the use of the
improvements on the Real Property including, but without being limited to, all
machinery, fixtures, equipment, furnishings, and appliances, as well as all
renewals, replacements, additions, and substitutes thereof, and all products and
proceeds thereof, and including without limitation all accounts, instruments,
chattel paper, other rights to payment, money, deposit accounts, insurance
proceeds and general intangibles of the Borrower, whether now owned or hereafter
acquired.

“Project” means any and all buildings, structures, fixtures, and other
improvements made to the Real Property as part of the acquisition and
construction of ethanol production facility in Bluffton, Indiana, for which the
Loans to Borrower are being or were made hereunder.

“Real Property” means that real property located in the County of Wells, State
of Indiana, owned by the Borrower, upon which the Project is to be constructed
and which is described in Schedule 3.01(d).

“Reimbursement Obligation” means the obligation of the Borrower to reimburse the
Lender for any demand for payment or drawing under a Letter of Credit.

“SARA” means the Superfund Amendment and Reauthorizations Act of 1986, as
amended.

 

7



--------------------------------------------------------------------------------

“Security Agreement” means the Security Agreement dated February 27, 2007,
pursuant to which a security interest shall be granted by Borrower to the Lender
in the Personal Property to secure payment to the Lender to the Loan Obligations
and includes any agreements executed by Borrower which evidence, govern,
represent, or create a Security Interest, as the same has been and may hereafter
be amended or otherwise modified.

“Security Interest” means and includes without limitation any type of collateral
security, whether in the form of a lien, charge, mortgage, assignment of rents,
deed of trust, assignment, pledge, chattel mortgage, chattel trust, factor’s
lien, equipment trust, conditional sale, trust receipt, lien or title retention
contract, lease or consignment intended as a security device, or any other
security or lien interest whatsoever, whether created by law, contract, or
otherwise.

“Shareholders’ Agreement” means that certain Shareholders’ Agreement dated as of
May 7, 2008, by and among GPRE, Bioverda International Holdings Limited,
Bioverda US Holdings LLC, Wilon Holdings S.A. and Wayne Hoovestol.

“Subordinated Debt” means Debt held by the US Bank, National Association, as
trustee.

“Tangible Net Worth” means the excess of total assets over total liabilities
except subordinated debt, total assets and total liabilities each to be
determined in accordance with GAAP consistent with those applied in the
preparation of the financial statements referred to in Section 5.01(c) for the
Borrower, excluding, however, from the determination of total assets:
(i) goodwill, organizational expenses, research and development expenses,
trademarks, trade names, copyrights, patents, patent applications, licenses and
rights in any thereof, and other similar intangibles; (ii) treasury stock;
(iii) securities which are not readily marketable; (iv) any write-up in the book
value of any asset resulting from a revaluation thereof after the Closing Date;
and (v) any items not included in clauses (i) through (v) above which are
treated as intangibles in conformity with GAAP.

“Tangible Owner’s Equity” means the Tangible Net Worth divided by total assets,
measured annually at the end of each fiscal year, and expressed as a percentage.

“Term Note” means that certain Construction Note dated February 27, 2007,
executed and delivered to the Lender by the Borrower, as the same has been and
may hereafter be amended or otherwise modified.

“Term Loan” means any amortizing loan with a maturity of greater than one year
provided by the Lender to the Borrower pursuant to the terms and conditions of
this Agreement.

“Term Revolving Advance” means an Advance under the Term Revolving Note.

“Term Revolving Loan” means that certain loan from the Lender to the Borrower in
the amount of $20,000,000.00 pursuant to the terms and conditions provided for
in this Agreement.

“Term Revolving Note” means that certain Term Revolving Note dated February 27,
2007, executed and delivered to the Lender by the Borrower in the amount of
$20,000,000.00, as the same has been and may hereafter be amended or otherwise
modified.

“Working Capital” means the current assets of the Borrower plus, in the event
the Term Loan and Term Revolving Loan are deemed to be current liabilities of
the Borrower, the unused portion of the Term Revolving Loan less the current
liabilities of the Borrower as determined in accordance with GAAP. For

 

8



--------------------------------------------------------------------------------

clarification purposes, in the event the Term Revolving Loan and Term Loan are
deemed to be current liabilities strictly due to the accounting reclassification
as a result of (i) Maturity Date for the Term Loan or the Term Revolving Loan
being less than 12 months from the date of covenant measurement, or
(ii) projections, forecasts or other forward looking statements concerning
future business conditions provided to certified public accountants, the
available portion of the unused Term Revolving Loan will not be made available
as an element of the current assets for Working Capital purposes and the Term
Loan and Term Revolving Loan shall be excluded from the current liabilities in
the Working Capital covenant measurement. Notwithstanding the foregoing,
reclassification of the Term Loan and the Term Revolving Loan as a result of an
Event of Default shall result in the inclusion of such Loans in current
liabilities.

Section 1.02. Accounting Matters. All accounting terms not specifically defined
herein shall be construed in accordance with GAAP consistently applied, except
as otherwise stated herein. To enable the ready and consistent determination of
compliance by the Borrower with its obligations under this Agreement, the
Borrower will not change the manner in which either the last day of its fiscal
year or the last days of the first three fiscal quarters of its fiscal years is
calculated.

Section 1.03. Construction. Wherever herein the singular number is used, the
same shall include the plural where appropriate, and words of any gender shall
include each other gender where appropriate. The headings, captions or
arrangements used in any of the Loan Documents are, unless specified otherwise,
for convenience only and shall not be deemed to limit, amplify or modify the
terms of the Loan Documents, nor affect the meaning thereof.

ARTICLE II

AMOUNTS AND TERMS OF THE LOANS

Section 2.01. The Loans. Subject to the terms and conditions of this Agreement
and in reliance upon the representations and warranties set forth in this
Agreement, the Lender has agreed to lend to Borrower the following amounts, for
the purposes as further described below:

(a) Term Loan. Lender agrees to lend to the Borrower and the Borrower agrees to
borrow from the Lender a term loan in the amount of Seventy Million and No/100
Dollars ($70,000,000.00) pursuant to the terms and conditions set forth in
Section 2.02 and the Term Note.

(b) Term Revolving Loan. Lender agree to lend to the Borrower from time to time
during the term of the Term Revolving Loan on a revolving basis, an amount not
to exceed Twenty Million and No/100 Dollars ($20,000,000.00), pursuant to the
terms and conditions set forth in Section 2.03 and the Term Revolving Note.

Section 2.02. Term Loan. Subject to the terms and conditions of this Agreement
and in reliance upon the representations and warranties set forth in this
Agreement, the Lender has agreed to lend to Borrower and Borrower has agreed to
borrow from Lender $70,000,000.00. Such amount shall be loaned by Lender
pursuant to the terms and conditions set forth in this Agreement.

(a) Purpose. The Term Loan may be used to fund the payment of Project Costs. The
Borrower agrees that the proceeds of the Term Loan are to be used only for the
purposes set forth in this Section 2.02(a).

 

9



--------------------------------------------------------------------------------

(b) Term Loan Interest Rate. The portion of the Term Loan that has not been
converted to a Fixed Rate Loan pursuant to subsection (e) below shall bear
interest at a rate equal to the Applicable Rate plus 325 basis points.

(c) Term Loan Payments. On the first (1st) day of each month until the Maturity
Date, the Borrower shall pay all accrued interest plus equal payments of
principal in the amount of $583,333.00 on the Term Loan. In addition to all
other payments of principal and interest required under this Section and under
this Agreement, the Borrower shall annually remit to Lender the Excess Cash Flow
Payment pursuant to Section 2.17.

(d) Term Loan Term. The Term Loan shall be due and payable in full on the
Maturity Date.

(e) Conversion to Fixed Rate Loan. As provided in Section 2.04 of this
Agreement, on the Conversion Date, the Borrower had the right to convert up to
fifty (50%) percent of the outstanding principal balance of the Term Loan into a
Fixed Rate Loan, with the consent of the Lender which shall not be unreasonably
withheld, which shall bear interest at a fixed rate per annum equal to the rate
listed in the “Government Agency and Similar Issues” section of the Wall Street
Journal for the Federal Farm Credit Bank or the Federal Home Loan Bank having a
maturity approximately equal to the Maturity Date, or another rate as agreed
upon by the Lender and Borrower, which is in effect at the time of conversion
plus 300 basis points. Borrower shall provide written notice to Lender at least
30 days prior to the Conversion Date of its intention to convert any portion of
the Term Loan to a Fixed Rate Loan. Such written notice shall specify the
specific dollar amount that Borrower is electing to convert to a Fixed Rate
Loan. Any amount subject to a fixed rate of interest pursuant to this Section
shall not be subject to any adjustments under Section 2.06 of this Agreement.

Section 2.03. Term Revolving Loan. Subject to the terms and conditions of this
Agreement and in reliance upon the representations and warranties set forth in
this Agreement, the Lender has agreed to make one or more Advances to the
Borrower, during the period beginning on the Conversion Date and ending on the
Business Day immediately preceding the Maturity Date (the “Term Revolving Loan
Termination Date”) in an aggregate principal amount outstanding at any one time
not to exceed $20,000,000.00 (the “Term Revolving Loan Commitment”). The Term
Revolving Loan Commitment shall expire at 12:00 noon Central time on the
Maturity Date. Under the Term Revolving Loan Commitment amounts borrowed and
repaid or prepaid may be reborrowed at any time prior to and including the Term
Revolving Loan Termination Date provided, however, that at no time shall the sum
of the Outstanding Revolving Advances exceed $20,000,000.00.

(a) Purpose. Advances under the Term Revolving Loan may be used for cash,
inventory management and general working capital purposes of the Borrower and
its subsidiaries, including closing costs and fees associated with the Term
Revolving Loan. The Borrower agrees that the proceeds of the Term Revolving Loan
are to be used only for the purposes set forth in this Section 2.03(a).

(b) Interest Rate. Subject to the provisions of this Agreement, including
without limitation Section 2.06, each Term Revolving Advance shall bear interest
at a rate equal to the Applicable Rate plus 325 basis points.

(c) Repayment of the Term Revolving Loan. The Borrower shall pay interest on the
Term Revolving Loan on the first (1st) day of each month, commencing on the
first (1st) Monthly Payment Date following the date on which the first Advance
is made on the Term Revolving Loan and continuing on each Monthly Payment Date
thereafter until the Maturity Date. On the Maturity Date, the unpaid principal
balance of the Term Revolving Loan, accrued and unpaid interest, and any and all
other amounts due and owing hereunder or under any other Loan Document shall be
due and payable in full. If any payment date is not a Business Day, then the
principal installment then due shall be paid on the next Business Day and shall
continue to accrue interest until paid.

 

10



--------------------------------------------------------------------------------

(d) Availability. During the period commencing on the date on which all
conditions precedent to the initial Advance under the Term Revolving Loan are
satisfied (the “Availability Date”) and ending on the Term Revolving Loan
Termination Date, Advances under the Term Revolving Loan will be made as
provided in Section 2.03(e).

(e) Making the Advances.

(i) Term Revolving Advances. Each Term Revolving Advance shall be made, on
notice from the Borrower (a “Request for Advance”) to the Lender delivered
before 12:00 Noon (Minneapolis, Minnesota time) on a Business Day which is at
least three (3) Business Days prior to the date of such Advance specifying the
amount of such Advance, provided that, no Term Revolving Advance shall be made
while an Event of Default exists. Any Request for Advance received after 12:00
Noon (Minneapolis, Minnesota time) shall be deemed to have been received and be
effective on the next Business Day. The amount so requested from the Lender
shall, subject to the terms and conditions of this Agreement, be made available
to the Borrower by: (i) depositing the same, in same day funds, in an account of
the Borrower; or (ii) wire transferring such funds to a Person or Persons
designated by the Borrower in writing.

(ii) Requests for Advances Irrevocable. Each Request for Advance shall be
irrevocable and binding on the Borrower and the Borrower shall indemnify the
Lender against any loss or expense it may incur as a result of any failure to
borrow any Advance after a Request for Advance is received by Lender (including
any failure resulting from the failure to fulfill on or before the date
specified for such Advance the applicable conditions set forth herein),
including, without limitation, any loss (including loss of anticipated profits)
or expense incurred by reason of the liquidation or reemployment of deposits or
other funds acquired by the Lender to fund such Advance when such Advance, as a
result of such failure, is not made on such date.

(iii) Minimum Amounts. Each Term Revolving Advance shall be in a minimum amount
equal to $50,000.00.

(iv) Unused Commitment Fee. In addition to all other cost, fees and expenses
required to be paid under this Agreement, Borrower agrees to pay to the Lender
an unused commitment fee on the average daily unused portion of the Term
Revolving Loan Commitment from the Conversion Date until the Maturity Date at
the rate of 0.35% per annum, payable in arrears in quarterly installments
payable on the first (1st) day of each January, April, July and October after
the Conversion Date.

(v) Conditions Precedent to All Advances. The Lender’s obligation to make each
Advance under the Term Revolving Note shall be subject to the terms, conditions
and covenants set forth in this Agreement, including, without limitation, the
following further conditions precedent:

(i) Representations and Warranties. The representations and warranties set forth
in this Agreement are true and correct in all material respects as of the date
of the Request for Advance, except as disclosed in writing to the Lender, to the
same extent and with the same effect as if made at and as of the date thereof
except as disclosed in writing to the Lender;

(ii) No Defaults. The Borrower is not in default under the terms of this
Agreement, any other Loan Document or any Material Contract; and

 

11



--------------------------------------------------------------------------------

(iii) Government Action. No license, permit, permission or authority necessary
for the construction or operation of the Project has been revoked or challenged
by or before any Governmental Authority.

(f) Letters of Credit. The Borrower may request an Advance on the Term Revolving
Loan, and the Lender, subject to the terms and conditions of this Agreement
including under Section 2.05, may in its sole discretion, issue one or more
letters of credit for any Borrower’s account (such letters of credit, being
hereinafter referred to collectively as the “Letters of Credit”); provided,
however, that:

(i) the aggregate amount of outstanding Letter of Credit Liabilities shall not
at any time exceed the amount of $3,000,000.00.

(ii) the sum of the outstanding Letters of Credit plus the outstanding Term
Revolving Advances shall not at any time exceed the Term Revolving Loan
Commitment.

(iii) the expiration date for each Letter of Credit shall be no later than the
Maturity Date.

Section 2.04. Fixed Rate Loan. On the Conversion Date, the Borrower shall have
the right to convert up to 50% of the Term Loan into a Fixed Rate Loan, which
shall bear interest at a rate equal to the rate listed in the “Government Agency
and Similar Issues” section of the Wall Street Journal for the Federal Farm
Credit Bank or the Federal Home Loan Bank having a maturity approximately equal
to the Maturity Date, which is in effect at the time of the Conversion Date plus
300 basis points, or another rate as agreed upon by the Lender and Borrower.
Should the Borrower elect such fixed rate option, such rate of interest shall
not be subject to any adjustments under Section 2.06.

Section 2.05. Letter of Credit Procedures / Fees / Reimbursement. All Letters of
Credit that are issued under this Agreement are subject to the following:

(a) Letter of Credit Request Procedure. The Borrower shall give the Lender
irrevocable prior notice (effective upon receipt) on or before 3:00 P.M.
(Minneapolis, Minnesota time) on the Business Day three Business Days prior to
the date of the requested issuance of a Letter of Credit specifying the
requested amount, expiry date and issuance date of each Letter of Credit to be
issued and the nature of the transactions to be supported thereby. Any such
notice received after 3:00 P.M. (Minneapolis, Minnesota time) on a Business Day
shall be deemed to have been received and be effective on the next Business Day.
Each Letter of Credit shall be in a form reasonably acceptable to Lender, have
an expiration date that occurs on or before the Maturity Date shall be payable
in U.S. dollars, must be satisfactory in form and substance to the Lender, and
shall be issued pursuant to such documentation as the Lender may require,
including, without limitation, the Lender’s standard form letter of credit
request and reimbursement agreement; provided that, in the event of any conflict
between the terms of such agreement and the other Loan Documents, the terms of
the other Loan Documents shall control.

(b) Letter of Credit Fees. The Borrower shall pay to the Lender (i) all fees,
costs, and expenses of the Lender arising in connection with any Letter of
Credit, including the Lender’s customary fees for amendments, transfers, and
drawings on Letters of Credit and (ii) on the date of the issuance of the Letter
of Credit, and at the anniversary date of issuance of such Letter of Credit, an
issuance fee equal to two and one-half (2.5%) percent, on an annualized basis,
of the maximum amount available to be drawn under the Letter of Credit.

(c) Funding of Drawings. Upon receipt from the beneficiary of any Letter of
Credit of any demand for payment or other drawing under such Letter of Credit,
the Lender shall promptly notify the Borrower

 

12



--------------------------------------------------------------------------------

as to the amount to be paid as a result of such demand or drawing and the
respective payment date. Any notice pursuant to the forgoing sentence shall
specify the amount to be paid as a result of such demand or drawing and the
respective payment date.

(e) Reimbursements. After receipt of the notice delivered pursuant to clause (c)
of this Section 2.05 with respect to a Letter of Credit, the Borrower shall be
irrevocably and unconditionally obligated to reimburse the Lender for any
amounts paid by the Lender upon any demand for payment or drawing under the
applicable Letter of Credit, without presentment, demand, protest, or other
formalities of any kind other than the notice required by clause (c) of this
Section 2.05. Such reimbursement shall occur no later than 3:00 P.M.
(Minneapolis, Minnesota time) on the date of payment under the applicable Letter
of Credit if the notice under clause (c) of this Section 2.05 is received by
2:00 P.M. (Minneapolis, Minnesota time) on such date or by 11:00 A.M.
(Minneapolis, Minnesota time) on the next Business Day, if such notice is
received after 2:00 P.M. (Minneapolis, Minnesota time). All payments on or of
the Reimbursement Obligations (including any interest earned thereon) shall be
made to the Lender for the account of the Lender in U.S. dollars and in
immediately available funds, without set-off, deduction, or counterclaim.

(f) Reimbursement Obligations Absolute. The Reimbursement Obligations of the
Borrower under this Agreement shall be absolute, unconditional, and irrevocable,
and shall be performed strictly in accordance with the terms of the Loan
Documents under all circumstances whatsoever and the Borrower hereby waives any
defense to the payment of the Reimbursement Obligations based on any
circumstance whatsoever, including, without limitation, in any case, the
following circumstances: (i) any lack of validity or enforceability of any
Letter of Credit or any other Loan Document; (ii) any amendment or waiver of or
any consent to departure from any Loan Document; (iii) the existence of any
claim, set-off, counterclaim, defense, or other rights which any Borrower or any
other Person may have at any time against any beneficiary of any Letter of
Credit, the Lender or any other Person, whether in connection with any Loan
Document or any unrelated transaction; (iv) any statement, draft, or other
documentation presented under any Letter of Credit proving to be forged,
fraudulent, invalid, or insufficient in any respect or any statement therein
being untrue or inaccurate in any respect whatsoever; or (v) payment by the
Lender under any Letter of Credit against presentation of a draft or other
document that does not comply with the terms of such Letter of Credit; provided
that Reimbursement Obligations with respect to a Letter of Credit may be subject
to avoidance by a Borrower if the Borrower proves in a final non-appealable
judgment that it was damaged and that such damage arose directly from the
Lender’s willful misconduct or gross negligence in determining whether the
documentation presented under the Letter of Credit in question complied with the
terms thereof.

(g) Issuer Responsibility. Borrower assumes all risks of the acts or omissions
of any beneficiary of any Letter of Credit with respect to its use of such
Letter of Credit. Neither the Lender, nor any of its respective officers or
directors shall have any responsibility or liability to the Borrower or any
other Person for: (a) errors, omissions, interruptions, or delays in
transmission or delivery of any messages; or (b) the validity, sufficiency, or
genuineness of any draft or other document, or any endorsement(s) thereon, even
if any such draft, document or endorsement should in fact prove to be in any and
all respects invalid, insufficient, fraudulent, or forged or any statement
therein is untrue or inaccurate in any respect. The Lender may accept documents
that appear on their face to be in order, without responsibility for further
investigation, regardless of any notice or information to the contrary.

Section 2.06. Adjustments to Interest Rate. Notwithstanding any other provision
of this Agreement or the other Loan Documents, the rate of interest under any
Loan which bears interest on a variable rate, shall be adjusted according to the
following schedule should the Tangible Owner’s Equity/Tangible Net Worth of the
Borrower, achieve the levels set forth below:

 

13



--------------------------------------------------------------------------------

Tangible Owner’s Equity (“TOE”)

and/or

Tangible Net Worth (“TNW”)

  

Interest Rate

TOE Less than 49.99%

AND

TNW less than $78,800,000.00

   Applicable Rate plus 400 basis points

TOE Less than 49.99%

AND

TNW greater than $78,800,000.00

   Applicable Rate plus 325 basis points TOE from 50% through 60%    Applicable
Rate plus 300 basis points TOE from 61% through 70%    Applicable Rate plus 275
basis points TOE greater than 70%    Applicable Rate plus 250 basis points

Upon delivery of the audited financial statements pursuant to Section 5.01(c)(i)
for each fiscal year end of the Borrower, the rate of interest for any month
shall automatically be adjusted in accordance with the Tangible Owner’s
Equity/Tangible Net Worth set forth therein and the rates set forth above. Such
automatic adjustment to the rate of interest shall take effect as of the first
Business Day of the month following the month in which the Lender received the
related audited financial statements pursuant to Section 5.01 (c)(i). If the
Borrower fails to deliver such audited financial statement which so sets forth
the Tangible Owner’s Equity/Tangible Net Worth within the period of time
required by Section 5.01(c)(i) hereof; fails to meet any financial covenants in
this Agreement or any other Loan Document; or if any Event of Default occurs,
the rate of interest shall automatically be adjusted to the Applicable Rate plus
400 basis points, such automatic adjustments: (a) to take effect as of the first
Business Day after the last day on which the Borrower was required to deliver
the applicable audited financial statement in accordance with Section 5.01(c)(i)
hereof or in the case of an Event of Default, on the date the written notice is
given to the Borrower; and (b) to remain in effect until subsequently adjusted
in accordance herewith upon the delivery of such audited financial statements
or, in the case of an Event of Default, when such Event of Default has been
cured to the satisfaction of the Lender.

Section 2.07. Default Interest. In addition to the rights and remedies set forth
in this Agreement and notwithstanding any Note: (i) if the Borrower fails to
make any payment to Lender when due, subject to any applicable cure periods
(including, without limitation, any purchase of equity of Lender as required by
Section 2.15 of this Agreement), then at Lender’s option in each instance, such
obligation or payment shall bear interest from the date due (subject to any
applicable cure periods) to the date paid at 2% per annum in excess of the rate
of interest that would otherwise be applicable to such obligation or payment;
(ii) upon the occurrence and during the continuance of an Event of Default
beyond any applicable cure period, if any, at Lender’s option in each instance,
the unpaid balances of the Loans shall bear interest from the date of the Event
of Default or such later date as Lender shall elect at 2% per annum in excess of
the rate(s) of interest that would otherwise be in effect on the Loans under the
terms of the applicable Note; (iii) after the maturity of any Loan, whether by
reason of acceleration or otherwise, the unpaid principal balance of the Loan
(including without limitation, principal, interest, fees and expenses) shall
automatically bear interest at 2% per annum in excess of the rate of interest
that would otherwise be in effect on the Loan under the terms of the applicable
Note. Interest payable at the Default Rate shall be payable from time to time on
demand or, if not sooner demanded, on the first day of each calendar month.

 

14



--------------------------------------------------------------------------------

Section 2.08. Late Charge. If any payment of principal or interest due hereunder
or under any Note is not paid within ten (10) days of the due date thereof
(other than following acceleration of the Maturity Date by Lender, or any
required principal prepayments pursuant to this Agreement), the Borrower shall,
in addition to such amount, pay a late charge equal to five percent (5%) of the
amount of such payment.

Section 2.09. Prepayment of Loans. The Borrower may, by notice to the Lender,
prepay the outstanding amount of the Loans in whole or in part with accrued
interest to the date of such prepayment on the amount prepaid, without penalty
or premium, except as otherwise provided in this Agreement.

Section 2.10. Changes in Law Rendering Certain LIBOR Rate Loans Unlawful. In the
event that any change in any applicable law (including the adoption of any new
applicable law) or any change in the interpretation of any applicable law by any
judicial, governmental or other regulatory body charged with the interpretation,
implementation or administration thereof, should make it (or in the good-faith
judgment of the Lender should raise a substantial question as to whether it is)
unlawful for the Lender to make, maintain or fund LIBOR Rate Loans, then:
(a) the Lender shall promptly notify Borrower; and (b) the obligation of the
Lender to make LIBOR rate loans of such type shall, upon the effectiveness of
such event, be suspended for the duration of such unlawfulness. During the
period of any suspension, Lender shall make loans to Borrower that are deemed
lawful and that as closely as possible reflect the terms of this Agreement.

Section 2.11. Payments and Computations.

(a) Method of Payment. Except as otherwise expressly provided herein, all
payments of principal, interest, and other amounts to be made by the Borrower
under the Loan Documents shall be made to the Lender in U.S. dollars and in
immediately available funds, without set-off, deduction, or counterclaim, not
later than 2:00 P.M. (Minneapolis, Minnesota time) on the date on which such
payment shall become due (each such payment made after such time on such due
date to be deemed to have been made on the next succeeding Business Day). The
Borrower shall, at the time of making each such payment, specify to the Lender
the sums payable under the Loan Documents to which such payment is to be applied
and in the event that the Borrower fails to so specify or if an Event of Default
exists, the Lender may apply such payment and any proceeds of any Collateral to
the Loan Obligations in such order and manner as it may elect in its sole
discretion.

(b) Application of Funds. Lender may apply all payments received by it to the
Loan Obligations in such order and manner as Lender may elect in its sole
discretion; provided that any payments received from any guarantor or from any
disposition of any collateral provided by such guarantor shall only be applied
against obligations guaranteed by such guarantor.

(c) Payments on a Non-Business Day. Whenever any payment under any Loan Document
shall be stated to be due on a day that is not a Business Day, such payment may
be made on the next succeeding Business Day, and such extension of time shall in
such case be included in the computation of the payment of interest and fees, as
the case may be.

(d) Proceeds of Collateral. All proceeds received by the Lender from the sale or
other liquidation of the Collateral when an Event of Default exists shall first
be applied as payment of the accrued and unpaid fees and expenses of the Lender
hereunder, including, without limitation, under Section 7.04 and then to all
other unpaid or unreimbursed Loan Obligations (including reasonable attorneys’
fees and expenses) owing to the Lender and then any remaining amount of such
proceeds shall be applied to the unpaid amounts of Loan Obligations, until all
the Loan Obligations have been paid and satisfied in full or cash
collateralized. After all the Loan Obligations (excluding any contingent Loan
Obligations for which no claim has been asserted) have been paid and satisfied
in full, all Commitments terminated and all other obligations of the Lender to
the Borrower otherwise satisfied, any remaining proceeds of Collateral shall be
delivered to the Person entitled thereto as directed by the Borrower or as
otherwise determined by applicable law or applicable court order.

 

15



--------------------------------------------------------------------------------

(e) Computations. Except as expressly provided otherwise herein, all
computations of interest and fees shall be made on the basis of actual number of
days lapsed over a year of 365 days. Interest shall accrue from and include the
date of borrowing, but exclude the date of payment.

Section 2.12. Maximum Amount Limitation. Anything in this Agreement, any Note,
or the other Loan Documents to the contrary notwithstanding, Borrower shall not
be required to pay unearned interest on any Note or any of the Loan Obligations,
or ever be required to pay interest on any Note or any of the Loan Obligations
at a rate in excess of the Maximum Rate, if any. If the effective rate of
interest which would otherwise be payable under this Agreement, any Note or any
of the other Loan Documents would exceed the Maximum Rate, if any, then the rate
of interest which would otherwise be contracted for, charged, or received under
this Agreement, any Note or any of the other Loan Documents shall be reduced to
the Maximum Rate, if any. If any unearned interest or discount or property that
is deemed to constitute interest (including, without limitation, to the extent
that any of the fees payable by Borrower for the Loan Obligations to the Lender
under this Agreement, any Note, or any of the other Loan Documents are deemed to
constitute interest) is contracted for, charged, or received in excess of the
Maximum Rate, if any, then such interest in excess of the Maximum Rate shall be
deemed a mistake and canceled, shall not be collected or collectible, and if
paid nonetheless, shall, at the option of the holder of such Note, be either
refunded to the Borrower, or credited on the principal of such Note. It is
further agreed that, without limitation of the foregoing and to the extent
permitted by applicable law, all calculations of the rate of interest or
discount contracted for, charged or received by the Lender under its Note, or
under any of the Loan Documents, that are made for the purpose of determining
whether such rate exceeds the Maximum Rate applicable to the Lender, if any,
shall be made, to the extent permitted by applicable laws (now or hereafter
enacted), by amortizing, prorating and spreading during the period of the full
terms of the Advances evidenced by the Notes, and any renewals thereof all
interest at any time contracted for, charged or received by Lender in connection
therewith. This Section 2.12 shall control every other provision of all
agreements among the parties to this Agreement pertaining to the transactions
contemplated by or contained in the Loan Documents, and the terms of this
Section 2.12 shall be deemed to be incorporated in every Loan Document and
communication related thereto.

Section 2.13. Lender Records. All advances and all payments or prepayments made
thereunder on account of principal or interest may be evidenced by the Lender in
accordance with its usual practice in an account or accounts evidencing such
advances and all payments or prepayments thereunder from time to time and the
amounts of principal and interest payable and paid from time to time thereunder;
in any legal action or proceeding in respect of the Notes, the entries made in
such account or accounts shall be prima facie evidence of the existence and
amounts of all advances and all payments or prepayments made thereunder on
account of principal or interest. Lender shall provide monthly statements of
such entries to Borrower for the purpose of confirming the accuracy of such
entries.

Section 2.14. Loan Payments. During the continuance of an Event of Default, the
Lender may deduct any obligations due or any other amounts due and payable by
the Borrower under the Loan Documents from any accounts maintained with the
Lender.

Section 2.15. Purchase of Equity Interests in AgStar Financial Services, PCA. In
addition to (and not in lieu of) the other amounts payable by Borrower under
this Agreement, Borrower shall purchase $1,000.00 of equity interests in AgStar
Financial Services, PCA. The purchase price for the equity interests shall be
payable in full on or prior to the date hereof. Such purchase of equity
interests shall comply with AgStar Financial Services, PCA’s by-laws and capital
plans applicable to borrowers generally. Borrower hereby acknowledges

 

16



--------------------------------------------------------------------------------

receipt of the following information and materials pertaining to AgStar
Financial Services, PCA prior to the execution of this Agreement: (i) copies of
the by-laws of AgStar Financial Services, PCA; (ii) a written description of the
terms and conditions under which the equity interests are issued; (iii) a copy
of the most recent annual reports of AgStar Financial Services, PCA; and (iv) if
more recent than the latest annual reports, the latest quarterly reports of
AgStar Financial Services, PCA. AgStar Financial Services, PCA shall possess a
statutory security interest in its equity interests.

Borrower acknowledges and agrees that: (a) only the portions of the Loans
provided to Borrower by AgStar Financial Services, PCA are entitled to patronage
distributions in accordance with the bylaws of AgStar Financial Services, PCA
and its practices and procedures; and (b) any patronage or similar payments to
which Borrower is entitled as a result of its ownership of the equity interests
in AgStar Financial Services, PCA will not be based on any of the Loans not
belonging to AgStar Financial Services, PCA or in which AgStar Financial
Services, PCA has granted a participation interest at any time.

Section 2.16. Compensation. Upon the request of the Lender, the Borrower shall
pay to the Lender such amount or amounts as shall be sufficient (in the
reasonable opinion of the Lender and as verified and computed in an accounting
provided to Borrower) to compensate it for any loss, cost, or expense (excluding
loss of anticipated profits incurred by it) as a result of: (i) any payment,
prepayment, or conversion of a LIBOR rate loan for any reason on a date other
than the last day of the Interest Period for such Loan; or (ii) any failure by
the Borrower for any reason (including, without limitation, the failure of any
condition precedent specified in Section 3.01 to be satisfied) to borrow,
extend, or prepay a LIBOR rate loan on the date for such borrowing, extension,
or prepayment specified in the relevant notice of borrowing, extension or
prepayment under this Agreement.

Such indemnification may include any amount equal to the excess, if any, of:
(a) the amount of interest which would have accrued on the amount so prepaid, or
not so borrowed, converted or extended, for the period from the date of such
prepayment or of such failure to borrow, convert or extend to the last day of
the applicable Interest Period (or in the case of a failure to borrow, convert
or extend, the Interest Period that would have commenced on the date of such
failure) in each case at the applicable rate of interest for such loan as
provided for herein; over (b) the amount of interest (as reasonably determined
by the Lender) which would have accrued to the Lender on such amount by placing
such amount on deposit for a comparable period with leading banks in the
interbank LIBOR market. The covenants of the Borrower set forth in this
Section 2.16 shall survive the repayment of the Loans and other obligations
under the Loan Documents hereunder.

Section 2.17. Excess Cash Flow. In addition to all other payments of principal
and interest required under this Agreement and the Notes, at the end of each
fiscal year until the Maturity Date, the Borrower shall remit to Lender, an
amount equal to 75% of the Borrower’s. Excess Cash Flow, calculated based upon
that fiscal year’s interim financial statements, on or before 120 days after the
end of each fiscal year of the Borrower (the “Excess Cash Flow Payment”),
provided however, that the total Excess Cash Flow Payments required hereunder
shall not exceed $4,000,000.00 in any fiscal year (the “Maximum Excess Cash Flow
Payment”) and provided that immediately prior to the Excess Cash Flow Payment
required by this Section 2.17, or after giving effect thereto, no default or
Event of Default shall exist. For clarity, if the Excess Cash Flow Payment would
cause a default, then the Excess Cash Flow Payment shall be reduced by no more
than the amount needed to maintain compliance with the requirements set forth in
this Section 2.17. Such payment shall be applied first to the reduction of the
outstanding principal of any variable rate Term Loan and then to the reduction
of the outstanding principal balance of the Term Revolving Loan. The Excess Cash
Flow Payment shall be calculated annually based upon audited fiscal year-end
financial statements required by Section 5.01 (c)(1) of this Agreement. Borrower
shall, within 30 days of Lender’s request remit to Lender any additional amounts
due Lender under this Section in an amount not to exceed the Maximum Excess Cash
Flow Payment. Any Excess Cash Flow Payment shall not constitute a prepayment
with respect to which a prepayment fee under this Agreement is required to be
paid.

 

17



--------------------------------------------------------------------------------

Notwithstanding the foregoing, the Excess Cash Flow Payment shall not exceed an
aggregate amount of $16,000,000.00 for the term of this Agreement. No Excess
Cash Flow Payments shall be required during any fiscal year should the Tangible
Owner’s Equity be greater than 70% at the end of the immediately preceding
fiscal year of the Borrower.

ARTICLE III.

CONDITIONS PRECEDENT

Section 3.01. Conditions Precedent to Funding. The effectiveness of this
Agreement and the obligation of the Lender to make any Advance hereunder, are
subject to the conditions precedent that the Lender shall have received the
following to the extent not previously received by Lender, in form and substance
reasonably satisfactory to the Lender:

(a) This Agreement, duly executed by the Borrower and the Lender;

(b) [Intentionally Omitted];

(c) The Term Note and the Term Revolving Note duly executed by the Borrower;

(d) The Mortgage, fully executed and notarized, to secure the Loans encumbering
on a first lien basis the fee interest of the Borrower in the Real Property and
the fixtures thereon described in Schedule 3.01(d);

(e) A Security Agreement duly executed by the Borrower and in a form as provided
by the Lender by which security agreement the Lender is granted a security
interest by the Borrower in the Collateral;

(f) A copy of all permits and government approvals obtained relating to the
construction of the Project;

(g) [Intentionally Omitted];

(h) Copies of all Material Contracts between Borrower and third parties used in
the normal operations of Borrower, including but not limited to management
agreements, marketing agreements, and corn delivery agreements;

(i) Assignments of the Material Contracts by Borrower, duly executed by the
Borrower and pursuant to which the Borrower shall have assigned to the Lender
all of the Borrower’s right, title and interest in and to each such contracts,
and which assignment shall have been consented to and certified in writing by
the other party(ies) to each such contract;

(j) Financing Statements in form and content satisfactory to the Lender and in
proper form under the Uniform Commercial Code of all jurisdictions as may be
necessary or, in the opinion of the Lender, desirable to perfect the security
interests created by the Security Agreement;

(k) Copies of UCC, tax and judgment lien search reports listing all financing
statements and other encumbrances which name the Borrower (under its present
name and any previous name) and which are filed in the jurisdictions in which
the Borrower is located, organized or maintains collateral, together with copies
of such financing statements (none of which shall cover the collateral purported
to be covered by the Security Agreement);

 

18



--------------------------------------------------------------------------------

(l) Evidence that all other actions necessary or, in the reasonable opinion of
the Lender, desirable to enable the Lender to perfect and protect the security
interests created by the Security Agreement have been taken;

(m) An ALTA mortgagee title insurance policy issued by a title insurance company
acceptable to Lender, with respect to the Real Property, assuring the Lender
that the Mortgage creates a valid and enforceable encumbrance on the Real
Property, free and clear of all defects and encumbrances except Permitted Liens
and containing: (i) a comprehensive endorsement (ALTA form 9); (ii) a zoning
endorsement (ALTA form 3.0) specifying an ethanol production facility as a
permitted use for all of the parcels included in the Real Property; and (iii) a
restrictions, encroachments, minerals-owners endorsement (ALTA Form 9.2) and
(iv) such endorsements as the Lender shall reasonably require. All such title
insurance policies shall be in form and substance reasonably satisfactory to the
Lender and shall provide for affirmative insurance and such reinsurance as the
Lender may reasonably request, all of the foregoing in form and substance
reasonably satisfactory to the Lender;

(n) Maps or plats of the Real Property certified to the Lender and the title
insurance company issuing the policy referred to in Subsection 3.01(m) (the
“Title Insurance Company”) in a manner reasonably satisfactory to each of the
Lender and the Title Insurance Company, dated a date reasonably satisfactory to
each of the Lender and the Title Insurance Company by an independent
professional licensed land surveyor, which maps or plats and the surveys on
which they are based shall be sufficient to delete any standard printed survey
exception contained in the applicable title policy and be made in accordance
with the Minimum Standard Detail Requirements for Land Title Surveys jointly
established and adopted by the American Land Title Association and the American
Congress on Surveying and Mapping in 1992, and, without limiting the generality
of the foregoing, there shall be surveyed and shown on such maps, plats or
surveys the following: (i) the locations on such sites of all the buildings,
structures and other improvements and the established building setback lines;
(ii) the lines of streets abutting the sites and width thereof; (iii) all access
and other easements appurtenant to the sites necessary to use the sites;
(iv) all roadways, paths, driveways, easements, encroachments and overhanging
projections and similar encumbrances affecting the site, whether recorded,
apparent from a physical inspection of the sites or otherwise known to the
surveyor; (v) any encroachments on any adjoining property by the building
structures and improvements on the sites; and (vi) if the site is described as
being on a filed map, a legend relating the survey to said map;

(o) Evidence as to: (i) whether any portion of the Real Property is in an area
designated by the Federal Emergency Management Agency as having special flood or
mud slide hazards (a “Flood Hazard Property”); and (ii) if any portion of the
Real Property is a Flood Hazard Property: (A) whether the community in which
such Real Property is located is participating in the National Flood Insurance
Program; (B) the Borrower’s written acknowledgment of receipt of written
notification from the Lender (1) as to the fact that such Real Property is a
Flood Hazard Property and (2) as to whether the community in which each such
Flood Hazard Property is located is participating in the National Flood
Insurance Program; and (C) copies of insurance policies or certificates of
insurance of the Borrower evidencing flood insurance satisfactory to the Lender
and naming the Lender as sole loss payee on behalf of the Lender;

(p) Evidence reasonably satisfactory to the Lender that the Real Property and
the contemplated use of the Real Property, are in compliance in all material
respects with all applicable Laws including without limitation health and
Environmental Laws, including, but not limited to all concentrated animal
feedlot operations rules and regulations, erosion control ordinances, storm
drainage control laws, doing business and/or licensing laws, zoning laws (the
evidence submitted as to zoning should include the zoning designation made for
the Real Property, the permitted uses of the Real Property under such zoning
designation and zoning requirements as to parking, lot size, ingress, egress and
building setbacks) and laws regarding access and facilities for disabled persons
including, but not limited to, the Federal Architectural Barriers Act, the Fair
Housing Amendments Act of 1988, the Rehabilitation Act of 1973 and the Americans
with Disabilities Act of 1990;

 

19



--------------------------------------------------------------------------------

(q) A certificate of an officer of the Borrower together with true and correct
copies of the following: (i) the organizational documents of the Borrower,
including all amendments thereto, certified by the Office of the Secretary of
State of the state of its formation and dated within 30 days prior to the date
hereof; (ii) the Operating Agreement of the Borrower, including all amendments
thereto; (iii) the resolutions of the Board of Directors of the Borrower
authorizing the execution, delivery and performance of this Agreement, the other
Loan Documents, and all documentation executed and delivered in connection
therewith to which the Borrower is a party; (iv) certificates of the appropriate
government officials of the state of organization of the Borrower as to its
existence, and certificates of the appropriate government officials in each
state where each corporate Borrower does business and where failure to qualify
as a foreign corporation would have a material adverse effect on the business
and financial condition of the Borrower, as to its good standing and due
qualification to do business in such state, each dated within 30 days prior to
the date hereof; and (v) the names of the officers of the Borrower authorized to
sign this Agreement and the other Loan Documents to be executed by each
corporate Borrower, together with a sample of the true signature of each such
officer;

(r) Legal opinion of Krieg DeVault LLP, legal counsel for the Borrower,
reasonably acceptable to Lender in form and substance;

(s) An intercreditor and subordination agreement between the Lender and any
holder of Subordinated Debt, including without limitation the tax increment
financing debt evidenced by that certain Indenture of Trust by and between the
US Bank, National Association, as Trustee, and Borrower, as to the priority of
the Lender’s security interests in the Collateral, rights to payment following
an Event of Default, and as to such other matters as reasonably requested by the
Lender;

(t) Evidence that the costs and expenses (including, without limitation,
attorney’s fees) referred to in Section 7.04, to the extent incurred and
invoiced, shall have been paid in full;

(u) The results of the Lender’s inspection of the Collateral, and the Lender’s
receipt of an appraisal of the Collateral acceptable to Lender in its sole
discretion;

(v) Satisfactory review by the Lender of any pending litigation relating to the
Borrower;

(w) An environmental site assessment that complies with the standards set forth
in the ASTM E1527-05 Phase I Environmental Site Assessment Process and such
additional information as Lender shall require in order to establish that Lender
has made “all appropriate inquiries” as provided under Comprehensive
Environmental Response, Compensation and Liability Act (CERCLA) and 40 C.F.R.
Part 312;

(x) A schedule, certified by Borrower as accurate and complete, setting forth
the necessary licenses, permits and consents required by applicable federal,
state, and local governmental entities required for the lawful construction and
operation of the Project;

(y) [Intentionally Omitted]

(z) [Intentionally Omitted]

(aa) A deposit account control agreement for all deposit accounts kept and
maintained by the Borrower;

 

20



--------------------------------------------------------------------------------

(bb) Evidence that the insurance required by Sections 5.01(j) and 5.01(r)(xii)
has been obtained by the Borrower; and

(cc) Borrower shall have established and shall maintain all its primary deposit
accounts excluding payroll accounts with Home Federal Savings Bank as long as
Home Federal Savings Bank is a participant in the Loans with Lender.

ARTICLE IV.

REPRESENTATIONS AND WARRANTIES

Section 4.01 Representations and Warranties of the Borrower. The Borrower
represents and warrants as follows:

(a) Borrower. The Borrower is a limited liability company duly organized and
validly existing under the laws of the State of Indiana and is qualified to do
business in all jurisdictions in which the nature of its business makes such
qualification necessary and where failure to so qualify would have a Material
Adverse Effect on its respective financial condition or operations. The Borrower
has the power and authority to own and operate its assets and to carry on its
business and to execute, deliver, and perform its obligations under the Loan
Documents to which it is or may become a party. There are no outstanding
subscriptions, options, warrants, calls, or rights (including preemptive rights)
to acquire, and no outstanding securities or instruments convertible into,
membership interests (units) of the Borrower, except for those transactions set
forth on Schedule 4.01(a);

(b) The Loan Documents. The execution, delivery and performance by the Borrower
of the Loan Documents are within the Borrower’s powers, have been duly
authorized by all necessary action, do not contravene: (i) the articles of
organization or operating agreements of the Borrower; or (ii) any law or any
contractual restriction binding on or affecting the Borrower, and do not result
in or require the creation of any lien, security interest or other charge or
encumbrance (other than pursuant to the terms thereof) upon or with respect to
any of its respective properties;

(c) Governmental Approvals. No consent, permission, authorization, order or
license of any Governmental Authority or of any party to any agreement to which
the Borrower is a party or by which it or any of its respective property may be
bound or affected, is necessary in connection with the construction of the
Project, acquisition or other activity being financed by this Agreement, the
execution, delivery, performance or enforcement of the Loan Documents or the
creation and perfection of the liens and security interest granted thereby,
except as such have been obtained and are in full force and effect or which are
required in connection with the exercise of remedies hereunder;

(d) Enforceability. This Agreement is, and each other Loan Document to which the
Borrower is a party when delivered will be, legal, valid and binding obligations
of the Borrower enforceable against the Borrower in accordance with their
respective terms, except as may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, or similar laws affecting the enforcement of
creditor’s rights generally and by general principles of equity;

(e) Financial Condition and Operations. The balance sheet of the Borrower with
respect to the period ended December 31, 2010, the related statement of cash
flow of the Borrower for the fiscal period then ended, copies of which have been
furnished to the Lender, fairly present in all material respects the financial
condition of the Borrower as at such date, and the results of the operations of
the Borrower for the period ended on such dates and since December 31, 2010,
there has been no material adverse change in such condition or operations;

 

21



--------------------------------------------------------------------------------

(f) Litigation. Except as described on Schedule 4.01(f), there is no pending or
threatened action or proceeding affecting the Borrower or any of the
transactions contemplated hereby before any court, governmental agency or
arbitrator, which, if adversely determined, may result in a Material Adverse
Effect. There are no outstanding judgments against the Borrower;

(g) Use of Proceeds of Advances, etc. (i) No proceeds of the Loans will be used
to acquire any security in any transaction which is subject to Sections 13
and 14 of the Securities Exchange Act of 1934 (provided, however, that this
provision shall not prohibit Borrower from investing in certain value added
cooperatives for the purposes of carrying out their overall business
operations); (ii) the Borrower is not engaged in the business of extending
credit for the purpose of purchasing or carrying margin stock (within the
meaning of Regulation U issued by the Board of Governors of the Federal Reserve
System); and (iii) no proceeds of the Loans will be used to purchase or carry
any margin stock or to extend credit to others for the purpose of purchasing or
carrying any margin stock;

(h) Liens. Except as created by the Loan Documents and as constitute Permitted
Liens, there is no lien, security interest or other charge or encumbrance, and
no other type of preferential arrangement, upon or with respect to any of the
properties or income of the Borrower, which secures Debt of any Person;

(i) Taxes. The Borrower has filed or caused to be filed all federal, state and
local tax returns that are required to be filed and has paid all other taxes,
assessments, and governmental charges or levies upon it and its property,
income, profits and assets which are due and payable, except where the payment
of such tax, assessment, government charge or levy is being contested in good
faith and by appropriate proceedings and adequate reserves in compliance with
GAAP have been set aside on the Borrower’s books therefore;

(j) Solvency. As of and from and after the date of this Agreement, the Borrower:
(i) owns and will own assets the fair saleable value of which are: (A) greater
than the total amount of liabilities (including contingent liabilities); and
(B) greater than the amount that will be required to pay the probable
liabilities of its then existing debts as they become absolute and matured
considering all financing alternatives and potential asset sales reasonably
available to it; (ii) has capital that is not unreasonably small in relation to
its business as presently conducted or any contemplated or undertaken
transaction; and (iii) does not intend to incur and does not believe that it
will incur debts beyond its ability to pay such debts as they become due;

(k) Location of Inventory and Farm Products; Third Parties in Possession; Crops.
The Borrower’s inventory and farm products pledged as collateral under the
Security Agreement are located at the places (or, as applicable, jurisdictions)
specified in Schedule 4.01(k) for the Borrower, except to the extent any such
inventory and farm products are in transit. Schedule 4.01(k) correctly
identifies, as of the date hereof, the landlords or mortgagees, if any, of each
of its locations identified in Schedule 4.01(k) currently leased or owned by the
Borrower. Except for the Persons identified on Schedule 4.01(k), no Person other
than the Borrower and the Lender has possession of any of the Collateral. Except
as described in above, none of its Collateral has been located in any location
within the past four months other than as set forth on Schedule 4.01(k) for the
Borrower;

(l) Office Locations; Fictitious Names; Predecessor Companies; Tax I.D. Number.
The Borrower’s chief place of business, its chief executive office, and its
jurisdiction of organization is located at the place identified for the Borrower
on Schedule 4.01(l). Within the last four months it has not had any other chief
place of business, chief executive office, or jurisdiction of organization.
Schedule 4.01(l) also sets forth all other places where the Borrower keeps its
books and records and all other locations where the Borrower has a place of

 

22



--------------------------------------------------------------------------------

business. The Borrower does not do business nor has the Borrower done business
during the past five (5) years under any trade-name or fictitious business name
except as disclosed on Schedule 4.01(l). Schedule 4.01(l) sets forth an accurate
list of all names of all predecessor companies of the Borrower including the
names of any entities it acquired (by stock purchase, asset purchase, merger or
otherwise) and the chief place of business and chief executive office of each
such predecessor company. For purposes of the foregoing, a “predecessor company”
shall mean any Person whose assets or equity interests are acquired by the
Borrower or who was merged with or into the Borrower within the last four months
prior to the date hereof. The Borrower’s United States Federal Income Tax I.D.
Number and state organizational identification number are identified on
Schedule 4.01(l);

(m) Title to Properties. The Borrower has such title or leasehold interest in
and to the Real Property owned or leased by it as is necessary or desirable to
the conduct of its business and valid and legal title or leasehold interest in
and to all of its Personal Property, including those reflected on the financial
statements of the Borrower previously delivered to Lender, except those which
have been disposed of by the Borrower subsequent to the date of such delivered
financial statements which dispositions have been in the ordinary course of
business or as otherwise expressly permitted hereunder;

(n) Disclosure. All factual information furnished by or on behalf of the
Borrower or its subsidiaries in writing to the Lender (including, without
limitation, all factual information contained in the Loan Documents) for
purposes of or in connection with this Agreement, the other Loan Documents or
any transaction contemplated herein or therein is, and all other such factual
information hereafter furnished by or on behalf of the Borrower to the Lender,
will be true and accurate in all material respects on the date as of which such
information is dated or certified and not incomplete by omitting to state any
fact necessary to make such information not misleading in any material respect
at such time in light of the circumstances under which such information was
provided;

(o) Operation of Business. The Borrower possesses all licenses, permits,
franchises, patents, copyrights, trademarks, and tradenames, or rights thereto,
necessary to conduct its business substantially as now conducted and will obtain
all such licenses, permits, franchises, patents, copyrights, trademarks, and
tradenames, or rights thereto necessary to conduct its business as presently
proposed to be conducted except those that the failure to so possess could not
reasonably be expected to have a Material Adverse Effect on its financial
condition or operations, and the Borrower is not in violation of any valid
rights of others with respect to any of the foregoing except violations that
could not reasonably be expected to have such a Material Adverse Effect;

(p) Intellectual Property. The Borrower owns, or otherwise has or will have the
legal right to use, all patents, trademarks, tradenames, copyrights, technology,
know-how and processes necessary for it to conduct its business as currently
conducted and will own or obtain the legal right to use all patents, trademarks,
tradenames, copyrights, technology, know-how and processes necessary for it to
conduct its business as currently conducted (collectively the “Intellectual
Property”), except for those the failure to own or have such legal right to use
could not reasonably be expected to have a Material Adverse Effect. Set forth in
Schedule 4.01(p) is a list of all Intellectual Property registered with the
United States Copyright Office or the United States Patent and Trademark Office
and owned by the Borrower or that the Borrower has the right to use. Except as
provided in Schedule 4.01(p), no claim has been asserted and is pending by any
Person challenging or questioning the use of any such Intellectual Property or
the validity or effectiveness of any such Intellectual Property, nor does the
Borrower know of any such claim, and, to the knowledge of the Borrower, the use
of such Intellectual Property by the Borrower does not infringe on the rights of
any Person, except for such claims and infringements that, in the aggregate,
could not reasonably be expected to have a Material Adverse Effect;

 

23



--------------------------------------------------------------------------------

(q) Employee Benefit Plans. The Borrower is in compliance in all material
respects with the applicable provisions of the Employee Retirement Income
Security Act of 1974, as amended, and the regulations and published
interpretations thereunder, the failure to comply with which could have a
Material Adverse Effect on the Borrower;

(r) Investment Company Act. The Borrower is not required to be registered as an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended;

(s) Compliance with Laws. The Borrower is in compliance in all material respects
with all laws, rules, regulations, ordinances, codes, orders, and the like, the
failure to comply with which could have a Material Adverse Effect on the
Borrower;

(t) Environmental Compliance. Borrower, except as set forth in Schedule 4.01(t),
is in material compliance with all applicable Environmental Laws; and

(u) Material Change. The Borrower has performed all of its material obligations,
other than those obligations for which performance is not yet due, under all
Material Contracts and, to the best knowledge of the Borrower, each other party
thereto is in compliance with each such Material Contract. Each such Material
Contract is in full force and effect in accordance with the terms thereof. The
Borrower has made available a true and complete copy of each such Material
Contract for inspection by Lender.

ARTICLE V.

COVENANTS OF THE BORROWER

Section 5.01. Affirmative Covenants. So long as any Loan Obligations (other than
contingent claims for which no claim has been asserted) remain unpaid or the
Lender shall have any commitment hereunder, the Borrower shall, unless the
Lender shall otherwise consent in advance in writing:

(a) Compliance with Laws, etc. Comply in all material respects with all
applicable laws, rules, regulations and orders, such compliance to include,
without limitation, (i) all applicable zoning and land use laws; (ii) all
employee benefit and Environmental Laws, and (iii) paying before the same become
delinquent all taxes, assessments and governmental charges imposed upon it or
upon its property except to the extent contested in good faith;

(b) Visitation Rights; Field Examination. At any reasonable time and from time
to time, permit the Lender or representatives, to (i) examine and make copies of
and abstracts from the records and books of account of the Borrower (at Lender’s
expense), and (ii) enter onto the property of the Borrower to conduct
unannounced field examinations and collateral inspections, provided if no Event
of Default has occurred and is then continuing Lender shall limit its field
examinations to one (1) per each twelve month period, and (iii) discuss the
affairs, finances, and accounts of the Borrower with any of Borrower’s officers
or directors. Borrower consents to and authorizes Lender to enter onto the
property of Borrower for purposes of conducting the examinations, inspections
and discussions provided above. Upon and during the occurrence of an Event of
Default or in the event that there are deemed by the Lender to be any material
inconsistencies and/or material noncompliance with respect to any financial or
other reporting on the part of the Borrower, any and all visits and inspections
deemed necessary or desirable on account of such Event of Default, inconsistency
and/or noncompliance shall be at the expense of the Borrower. In addition to the
foregoing, at any reasonable time and from time to time, the Borrower also shall
permit the Lender or representatives thereof, at the expense of the Lender, to
examine and make copies of and abstracts from the records and books of account
of, and visit the properties of, the Borrower, and to discuss the affairs,
finances and accounts of the Borrower with any of its respective officers or
directors;

 

24



--------------------------------------------------------------------------------

(c) Reporting Requirements. Furnish to the Lender:

(i) As soon as available, but in no event later than one hundred twenty
(120) days after the end of each fiscal year of the Borrower, occurring during
the term hereof, audited annual financial statements of GPRE as of the end of
such fiscal year (including the income statement, balance sheet, shareholders’
equity, and statement of cash flows along with accompanying footnotes) each
prepared on a consolidated and consolidating basis, audited by independent
certified public accountants of nationally recognized standing reasonably
acceptable to the Agent, prepared in accordance with GAAP consistently applied
and certified by an authorized officer of the Borrower; and, reporting of
eliminating entries shall be provided in aggregate as well as those attributable
to the Borrower, which may be provided in separate documentation delivered with
the financial statements required under this subsection, together with a
Compliance Certificate which: (A) states that no Event of Default, and no event
or condition that but for the passage of time, the giving of notice or both
would constitute an Event of Default, has occurred or is in existence; and
(B) shows in detail satisfactory to the Agent the calculation of, and Borrower’s
compliance with, each of the covenants contained in this Agreement;

(ii) As soon as available and in any event within 30 days after the end of each
month, balance sheets of the Borrower as of the end of such month and statement
of income of the Borrower for the period commencing at the end of the previous
fiscal year and ending with the end of such month, prepared in accordance with
GAAP and certified by an authorized officer of the Borrower;

(iii) As soon as available but in no event later than 30 days after the end of
each of the first three fiscal quarters of each fiscal year of the Borrower
occurring during the term hereof, unaudited quarterly consolidated financial
statements of the Borrower, in each case prepared in accordance with GAAP
consistently applied (except for the omission of footnotes and for the effect of
normal year-end audit adjustments) and in a format that demonstrates any
accounting or formatting change that may be required by various jurisdictions in
which the business of the Borrower is conducted (to the extent not inconsistent
with GAAP). Each of such financial statements shall (i) be prepared in
reasonable detail and in comparative form, including a comparison of actual
performance to the budget for such quarter and year-to-date, delivered to Lender
under Subsection 5.01(c)(vi) below, and (ii) include a balance sheet, a
statement of income for such quarter and for the period year-to-date, and such
other quarterly statements as Lender may specifically request which quarterly
statements shall include any and all supplements thereto. Such quarterly
statements shall be certified by an authorized officer of the Borrower, and be
accompanied by a Compliance Certificate which: (A) states that no Event of
Default, and no event or condition that but for the passage of time, the giving
of notice or both would constitute an Event of Default, has occurred or is in
existence; and (B) shows in detail satisfactory to the Lender the calculation
of, and the Borrower’ compliance with, each of the covenants contained in
Sections 5.01(d), 5.01(e), 5.01(f), and 5.01(g);

(iv) promptly upon the Lender’s request therefor, copies of all reports and
notices which the Borrower or any of its subsidiaries files under ERISA with the
Internal Revenue Service or the Pension Benefit Guaranty Corporation or the U.S.
Department of Labor or which the Borrower receives from such Corporation;

(v) notwithstanding the foregoing Section 5.01(c)(iv), provide to Lender within
30 days after it becomes aware of the occurrence of any Reportable Event (as
defined in Section 4043 of ERISA) applicable to the Borrower, a statement
describing such Reportable Event and the actions it proposes to take in response
to such Reportable Event;

 

25



--------------------------------------------------------------------------------

(vi) By the end of December of each fiscal year of the Borrower, an annual (with
quarterly breakout) operating and capital assets budget of the Borrower for the
immediately succeeding fiscal year containing, among other things, pro forma
financial statements and forecasts of all planned lines of business;

(vii) as soon as available but in any event not more than 30 days after the end
of each month, production reports for the immediately preceding calendar month
setting forth corn inputs, ethanol output, DDGS and, to the extent applicable,
CO2 output, and natural gas usage, together with such additional production
information as requested by Lender;

(viii) Promptly, upon the occurrence of an Event of Default or an event or
condition that but for the passage of time or the giving of notice or both would
constitute an Event of Default, notice of such Event of Default or event;

(ix) Promptly after the receipt thereof, a copy of any management letters or
written reports submitted to the Borrower by its independent certified public
accountants with respect to the business, financial condition or operation of
the Borrower;

(x) Promptly after the receipt thereof, a copy of any notice of default under
any Long-Term Marketing Agreement;

(xi) furnish to the Lender, promptly but in no event later than 10 Business Days
after transmittal or filing thereof by the Borrower or any of Borrower’s
Affiliates, copies of all proxy statements, notices and reports as it shall send
to its members and copies of all registration statements (without exhibits) and
all reports which it files with the Securities and Exchange Commission (or any
governmental body or agency succeeding to the functions of the Securities and
Exchange Commission), and promptly after the receipt thereof by the Borrower or
any of Borrower’s Affiliates, copies of all management letters or similar
documents submitted to the Borrower or any of Borrower’s Affiliates by
independent certified public accountants in connection with each annual and any
interim audit of the accounts of the Borrower or any of Borrower’s Affiliates;

(xii) Such other information respecting the condition or operations, financial
or otherwise, of the Borrower or any of Borrower’s subsidiaries or any Operating
Affiliate as the Lender may from time to time reasonably request;

(xiii) promptly after the commencement thereof, notice of the commencement of
all actions, suits, or proceedings before any court, arbitrator, or government
department, commission, board, bureau, agency, or instrumentality affecting the
Borrower or any of its subsidiaries which, if determined adversely, could have a
Material Adverse Effect on the Borrower;

(xiv) without limiting the provisions of Section 5.01(c)(xiii) above, promptly
after receipt thereof, notice of the receipt of all pleadings, orders,
complaints, indictments, or any other communication alleging a condition that
may require the Borrower to undertake or to contribute to a cleanup or other
response under all laws relating to environmental protection, or which seek
penalties, damages, injunctive relief, or criminal sanctions related to alleged
violations of such laws, or which claim personal injury or property damage to
any person as a result of environmental factors or conditions;

(xx) promptly after filing, receipt or becoming aware thereof, copies of any
filings or communications sent to and notices or other communications received
by the Borrower from any Governmental Authority, including, without limitation,
the Securities and Exchange Commission, the FCC, the PUC, or any

 

26



--------------------------------------------------------------------------------

other state utility commission relating to any material noncompliance by the
Borrower or any of its subsidiaries with any laws or with respect to any matter
or proceeding the effect of which, if adversely determined, could have a
Material Adverse Effect on the Borrower;

(xxi) promptly but in no event later than 5 Business Days after becoming aware
thereof, notice of any matter which has had or could have a Material Adverse
Effect on the Borrower or any of its subsidiaries or any of its Operating
Affiliates;

(xxii) copies of all plans and applications submitted to the Indiana Department
of Environmental Management and the U.S. Army Corps of Engineers required by
Section 5.01(t) of this Agreement;

(xxiii) A written report on the status of the plans and applications required by
Section 5.01(t) within ten (10) days after the end of each month until all such
plans are approved and all such permits are obtained;

(xxiv) As soon as available but in no event later than 45 days after the end of
each fiscal quarter of each fiscal year of GPRE occurring during the term
hereof, unaudited quarterly consolidated financial statements of GPRE, prepared
in accordance with GAAP consistently applied (except for the omission of
footnotes and for the effect of normal year-end audit adjustments) and in a
format that demonstrates any accounting or formatting change that may be
required by various jurisdictions in which the business of GPRE is conducted (to
the extent not inconsistent with GAAP). Each of such financial statements shall
(i) be prepared in reasonable detail and in comparative form, and (ii) include a
balance sheet, a statement of income for such quarter and for the period
year-to-date, and such other quarterly statements as Lender may specifically
request which quarterly statements shall include any and all supplements
thereto. Such quarterly statements shall be certified by an authorized officer
of GPRE.

(d) Working Capital. Achieve and maintain Working Capital of $12,000,000, which
shall be tested monthly based on monthly financial statements of the Borrower
delivered in accordance with Section 5.01 and a Compliance Certificate of the
Borrower delivered to the Lender within 5 Business Days of the end of each
month;

(e) Tangible Net Worth. Achieve and maintain Tangible Net Worth of
$82,500,000.00, which shall be tested monthly based on monthly financial
statements of the Borrower delivered in accordance with Section 5.01 and a
Compliance Certificate of the Borrower delivered to the Lender within 5 Business
Days of the end of each month;

(f) Tangible Owner’s Equity. Achieve and maintain Tangible Owner’s Equity of at
least 50% measured annually at the end of each fiscal year;

(g) Fixed Charge Coverage Ratio. Maintain a Fixed Charge Coverage Ratio of not
less than 1.25 to 1.00, measured annually;

(h) Liens. There shall be no lien, security interest or other charge or
encumbrance, and no other type of preferential arrangement, upon or with respect
to any of the properties or income of the Borrower, which secures Debt of any
Person, except for the security interests of the Security Agreement or except
for the Permitted Liens as described in Schedule 5.02(a);

 

27



--------------------------------------------------------------------------------

(i) Landlord and Mortgagee Waivers. Obtain and furnish to the Lender as soon as
available, waivers, acknowledgments and consents, duly executed by each:
(i) real property owner, landlord and mortgagee having an interest in any of the
premises owned or leased by the Borrower or in which any Collateral of the
Borrower is located or to be located (and if no Collateral of Borrower is
located at a parcel of property not owned or leased by a Borrower, no such
waivers, acknowledgments or consents will be required); and (ii) each third
party holding any Collateral, all in form and substance acceptable to the
Lender, except as otherwise agreed to by the Lender;

(j) Insurance. Maintain insurance with financially sound and reputable insurance
companies in such amounts and covering such risks as are usually carried by
entities engaged in similar businesses and owning similar properties in the same
general areas in which the Borrower operates, and make such increases in the
type of amount or coverage as Lender may reasonably request, provided that in
any event the Borrower will maintain workers’ compensation insurance, property
insurance and comprehensive general liability insurance reasonably satisfactory
to the Lender. The Borrower shall maintain, at a minimum, directors and officers
liability insurance, commercial liability insurance, business interruption
insurance, builder’s risk insurance, and general commercial property insurance.
All such policies insuring any collateral for the Borrower’s obligations to
Lender shall have lender or mortgagee loss payable clauses or endorsements in
form and substance acceptable to Lender. Each insurance policy covering
Collateral shall be in compliance with the requirements of the Security
Agreement and the Mortgage;

(k) Property and Insurance Maintenance. Maintain and preserve all of its
property and each and every part and parcel thereof that is necessary to or
useful in the proper conduct of its business in good repair, working order, and
condition, ordinary wear and tear excepted, and in substantial compliance with
all applicable laws, and make all alterations, replacements, and improvements
thereto as may from time to time be necessary in order to ensure that its
properties remain in good working order and condition and compliance. The
Borrower agrees that upon the occurrence and continuing existence of an Event of
Default, at Lender’s request, which request may not be made more than once a
year, the Borrower will furnish to Lender a report on the condition of the
Borrower’s property prepared by a professional engineer satisfactory to Lender;

(l) Keeping Books and Records. Maintain proper books of record and account in
which full, true, and correct entries in conformity with GAAP shall be made of
all dealings and transactions in relation to its business and activities;

(m) Food Security Act Compliance. If the Borrower acquires any Collateral which
may have constituted farm products in the possession of the seller or supplier
thereof, such Borrower shall, at its own expense, use its commercially
reasonable efforts to take such steps to insure that all Liens (except the liens
granted pursuant hereto) in such acquired Collateral are terminated or released,
including, without limitation, in the case of such farm products produced in a
state which has established a Central Filing System (as defined in the Food
Security Act), registering with the Secretary of State of such state (or such
other party or office designated by such state) and otherwise take such
reasonable actions necessary, as prescribed by the Food Security Act, to
purchase farm products free of liens (except the liens granted pursuant hereto);
provided, however, that such Borrower may contest and need not obtain the
release or termination of any lien asserted by any creditor of any seller of
such farm products, so long as it shall be contesting the same by proper
proceedings and maintain appropriate accruals and reserves therefor in
accordance with the GAAP. Upon the Lender’s request made, the Borrower agrees to
forward to the Lender promptly after receipt copies of all notices of liens and
master lists of Effective Financing Statements delivered to the Borrower
pursuant to the Food Security Act, which notices and/or lists pertain to any of
the Collateral. Upon the Lender’s request, the Borrower agrees to provide the
Lender with the names of Persons who supply the Borrower with such farm products
and such other information as the Lender may reasonably request with respect to
such Persons;

 

28



--------------------------------------------------------------------------------

(n) Warehouse Receipts. If any warehouse receipt or receipts in the nature of a
warehouse receipt is issued in respect of any portion of the Collateral, then
the Borrower: (i) will not permit such warehouse receipt or receipts in the
nature thereof to be “negotiable” as such term is used in Article 7 of the
Uniform Commercial Code; and (ii) will deliver all such receipts to the Lender
(or a Person designated by the Lender) within five (5) days of the Lender’s
request and from time to time thereafter. If no Event of Default exists, the
Lender agrees to deliver to such Borrower any receipt so held by the Lender upon
such Borrower’s request in connection with such sale or other disposition of the
underlying inventory, if such disposition is in ordinary course of such
Borrower’s business;

(o) Management of Borrower. Management of the Borrower shall be maintained as
set forth on Schedule 5.01(o) hereto, unless prior written notice is provided to
the Lender of any change;

(p) Compliance with Other Agreements. Borrower will perform in all material
respects all obligations and abide in all material respects by all covenants and
agreements contained in the following agreements: (i) any and all Long Term
Marketing Agreements; and (ii) any other Material Contracts;

(q) Additional Assurances. Make, execute and deliver to Lender such promissory
notes, mortgages, deeds of trust, financing statements, control agreements,
instruments, documents and other agreements as Lender or its counsel may
reasonably request to evidence and secure the Loans and to perfect all Security
Interests;

(r) Release of Restrictive Covenants. Borrower shall use its commercially
reasonable efforts to obtain release of the Restrictive Covenants Southwest
Bluffton Industrial Park dated June 15, 2004 and recorded with the Wells County
Recorder on June 17, 2004, as Document Number 139039;

(s) [Intentionally Omitted.]

(t) Mitigation Plan. Borrower shall have submitted a mitigation plan for the
encroachments of the wetlands and streams located on the Property and an
application for a permit pursuant to Section 401 Application for Authorization
to Discharge Dredged or Fill Material to Isolated Wetlands and / or Waters of
the State from the Indiana Department of Environmental Management and a permit
from the U.S. Army Corps of Engineers pursuant to Section 404 of the Clean Water
Act, and such other permits as may be required by the Indiana Department of
Environmental Management and any other governmental agencies having
jurisdiction.

Section 5.02. Negative Covenants. So long as any of the Loan Obligations remain
unpaid (other than contingent obligations for which no claim has been asserted)
or the Lender shall have any commitment hereunder, the Borrower will not,
without the prior written consent of the Lender:

(a) Liens, etc. Create or suffer to exist, or permit any of its subsidiaries to
create or suffer to exist, any lien, security interest or other charge or
encumbrance, or any other type of preferential arrangement, upon or with respect
to any of its properties, whether now owned or hereafter acquired, or assign, or
permit any of its subsidiaries to assign, any right to receive income, in each
case to secure any Debt (as defined below) of any Person, other than
(collectively referred to as “Permitted Liens”):

(i) Those described on Schedule 5.02(a) hereto and renewals and extensions on
the same or substantially the same terms and conditions and at no increase in
the debt or obligation; or

 

29



--------------------------------------------------------------------------------

(ii) liens or security interests which are subject to an intercreditor and
subordination agreement in form and substance reasonably acceptable to Lender in
Lender’s sole but reasonable discretion; or

(iii) the liens or security interests of the Security Agreement and Mortgage; or

(iv) liens (other than liens relating to environmental liabilities or ERISA) for
taxes, assessments, or other governmental charges that are not more than 30 days
overdue or, if the execution thereof is stayed, which are being contested in
good faith by appropriate proceedings diligently pursued and for which adequate
reserves have been established; or

(v) liens of warehousemen, carriers, landlords, mechanics, materialmen, or other
similar statutory or common law liens securing obligations that are not yet due
and are incurred in the ordinary course of business or, if the execution thereof
is stayed, which are being contested in good faith by appropriate proceedings
diligently pursued and for which adequate reserves have been established in
accordance with GAAP; or

(vi) liens resulting from good faith deposits to secure payments of workmen’s
compensation unemployment insurance, or other social security programs or to
secure the performance of tenders, leases, statutory obligations, surety,
customs and appeal bonds, bids or contracts (other than for payment of Debt); or

(vii) any attachment or judgment lien not constituting an Event of Default; or

(viii) liens arising from filing UCC financing statements regarding leases not
prohibited by this Agreement; or

(ix) customary offset rights of brokers and deposit banks arising under the
terms of securities account agreements and deposit agreements; or

(x) any real estate easements and easements, covenants and encumbrances that
customarily do not affect the marketable title to real estate or materially
impair its use; or

(b) Distributions, etc. Declare or pay any dividends, purchase or otherwise
acquire for value any of its membership interests (units) now or hereafter
outstanding, or make any distribution of assets to its stockholders, members or
general partners as such, or permit any of its subsidiaries to purchase or
otherwise acquire for value any stock, membership interest or partnership
interest of the Borrower, provided, however, the Borrower may: (i) declare and
pay dividends and distributions payable in membership interests (units);
(ii) purchase or otherwise acquire shares of the membership interests (units) of
the Borrower with the proceeds received from the issuance of new membership
interests (units); (iii) pay an amount not to exceed, in the aggregate, 35% of
the Borrower’s immediately preceding fiscal year’s Net Income for the payment of
taxes only (“Allowed Distributions”); (iv) pay dividends or distributions which
are immediately reinvested in the Borrower (“Reinvestment Distributions”);
(v) complete the transactions reflected on Schedule 4.01(a) and (vi) after
payment of the Excess Cash Flow Payment required by Section 2.17, if any, and
after all loan covenants are met on a post-dividend basis, pay additional
distributions in an amount up to 15% of the Borrower’s immediately preceding
fiscal year’s Net Income (“Excess Distributions”), provided, however, that
immediately prior to the proposed payment of any dividends or distributions
permitted by this Section 5.02(b), or after giving effect thereto, no Default or
Event of Default shall exist, and provided, however, that aggregate
distributions will not exceed 50% of the Borrower’s immediately preceding fiscal
year’s Net Income; or

 

30



--------------------------------------------------------------------------------

(c) Capital Expenditures. Make any investment in fixed assets in excess of the
aggregate amount of two million and no/100 Dollars ($2,000,000.00) during any
fiscal year during the term of this Agreement; or

(d) Consolidation, Merger, Dissolution, Etc. Directly or indirectly, merge or
consolidate with any other Person or permit any other Person to merge into or
with or consolidate with the Borrower or any of its subsidiaries if Borrower is
not the surviving entity to such merger; or

(e) Indebtedness, etc. Create, incur, assume or suffer to exist any Debt or
other Indebtedness, liabilities or obligations, whether matured or unmatured,
liqudated or unliquidated, direct or contingent, joint or several, in aggregate
principal amount not to exceed $500,000, without the prior written consent of
the Lender, except: (i) the liabilities of the Borrowers to the Banks hereunder;
(ii) trade accounts payable and accrued liabilities (other than Debt) arising in
the ordinary course of the Borrower’s business, (iii)subordinated debt;
(iv) payments owed under material contracts; (v) contracts or agreements other
than material contracts arising in the ordinary course of the Borrower’s
business.; or

(f) Organization; Name; Chief Executive Office. Change its state of
organization, name or the location of its chief executive office without the
prior written consent of the Lender, except that the principal office shall be
moved to the plant site when construction of the administration office is
substantially complete; or

(g) Loans, Guaranties, etc. Make any loans or advances to (whether in cash,
in-kind, or otherwise) any Person, or directly or indirectly guaranty or
otherwise assure a creditor against loss in respect of any indebtedness,
obligations or liabilities (contingent or otherwise) of any Person; or

(h) Subsidiaries; Affiliates. Form or otherwise acquire any subsidiary or
affiliated business, or acquire the assets of or acquire any equity or ownership
interest in any Person, unless such subsidiary, affiliate or Person executes and
delivers to the Lender: (i) a guaranty of all of the Loan Obligations, in form
and substance acceptable to the Lender in its sole but reasonable discretion;
(ii) security agreements in form substantially similar to the Security
Agreement; and (iii) such other documents and amendments to this Agreement and
the other Loan Documents as the Lender shall reasonably require; or

(i) Transfer of Assets. Sell, lease, assign, transfer, or otherwise voluntarily
dispose of any of its assets, or permit any of Borrower’s subsidiaries or any
Operating Affiliate to sell, lease, assign, transfer, or otherwise voluntarily
dispose of all or substantially all of its assets except: (i) dispositions of
inventory in the ordinary course of business; and (ii) dispositions of:
(A) obsolete or worn out equipment; (B) equipment or real property not necessary
for the operation of its business; or (C) equipment or real property which is
replaced with property of equivalent or greater value as the property which is
disposed;

(j) Lines of Business. Engage in any line or lines of business activity other
than the production of ethanol and related by products;

(k) Transactions with Affiliates. Directly or indirectly enter into or permit to
exist any transaction (including the purchase, sale, lease or exchange of any
property or the rendering of any service) with any Affiliate or with any
director, officer or employee of the Borrower or any Affiliate, except
(i) transactions listed on Schedule 5.02(k), (ii) transactions in the ordinary
course of and pursuant to the reasonable requirements of the business of the
Borrower or any of its subsidiaries and upon fair and reasonable terms which are
fully disclosed to Lender and are no less favorable to the Borrower or such
subsidiary than would be obtained in a comparable arm’s length transaction with
a person or entity that is not an Affiliate, and (iii) payment of

 

31



--------------------------------------------------------------------------------

compensation to directors, officers and employees in the ordinary course of
business for services actually rendered in their capacities as directors,
officers and employees, provided such compensation is reasonable and comparable
with compensation paid by companies of like nature and similarly situated.
Notwithstanding the foregoing, upon the election of Lender, no payments may be
made with respect to any items set forth in clauses (i) and (ii) of the
preceding sentence upon the occurrence and during the continuation of an Event
of Default; or

(l) Management Fees and Compensation. Directly or indirectly pay any management,
consulting or other similar fees to any person, except legal or consulting fees
paid to persons or entities that are not Affiliates of the Borrower or its
subsidiaries for services actually rendered and in amounts typically paid by
entities engaged in the Borrower’s or such subsidiary’s business;

(m) Material Control or Management. Permit a Change in Control to occur;

(o) Amendments to Organizational Documents. Amend, or permit GPRE to amend its
operating agreement, management agreement or any other organizational documents
in any respect without the prior written consent of the Lender; or

(p) Flood Insurance. Borrower shall not build, construct, place or otherwise
located any Building at any location on the Property for which flood insurance
is required under 12 C.F.R. Part 339 or other applicable U.S. or state law or
regulation without the prior written consent of the Lender and without first
obtaining flood insurance on such Building acceptable to Lender and providing
evidence thereof to the Lender in a form acceptable to Lender. For purposes of
this Section, “Building” has the meaning provided in 12 C.F.R. 339.2(c).

ARTICLE VI.

EVENTS OF DEFAULT AND REMEDIES

Section 6.01. Events of Default. Each of the following events shall be an “Event
of Default”:

(a) The Borrower shall fail to pay any installments of principal or interest,
fees, expenses, charges or other amounts payable hereunder or under the other
Loan Documents or to make any deposit of funds required under this Agreement
within ten (10) days of when due; or

(b) Any representation or warranty made by the Borrower, or any of its officers,
members or managers or directors under or in connection with any Loan Document
shall prove to have been incorrect in any material respect when made; or

(c) The Borrower shall fail to perform or observe any term, covenant or
agreement contained in Sections 5.01 (d), (e), (f) or (g) or take any action as
prohibited by Section 5.02, provided however, and notwithstanding anything to
the contrary contained in this Section 6, that in the event that Borrower fails
to comply with the financial covenants set forth in Sections 5.01 (d), (e),
(f) or (g) hereof, Borrower shall have the right (the “Cure Right”) at any time
until the date that is five (5) days after the date the Compliance Certificate
is required to be delivered pursuant to Section 5.01 (c) hereof to issue equity
interests for cash or otherwise receive Equity Contributions (the “Cure
Amount”), and thereupon Borrower’s compliance with Sections 5.01(d), (e) (f) or
(g) hereof shall be recalculated giving effect to the Cure Amount as if it
actually occurred during the fiscal period covered by Compliance Certificate.
If, after giving effect to the foregoing recalculations the requirements of
Sections 5.01 (d), (e), (f) or (g) hereof shall be satisfied, then such
requirements shall be deemed satisfied as of the end of the relevant fiscal
period of Borrower with the same effect as though there had been no failure to
comply therewith at such date, and the applicable breach or default of Sections
5.01 (d), (e), (f) or (g) hereof shall be deemed cured for the purposes of this
Agreement; or

 

32



--------------------------------------------------------------------------------

(d) The Borrower shall fail to deliver the financial statements or Compliance
Certificate under Section 5.01(c) within ten (10) days of the date due; or

(e) The Borrower shall fail to perform or observe any term, covenant or
agreement contained in any Loan Document (other than those listed in clauses (a)
through (d) of this Section 6.01) on its part to be performed or observed (other
than the covenants to pay the Loan Obligations) and any such failure shall
remain unremedied for thirty (30) days after written notice thereof shall have
been given to the Borrower by the Lender, provided, however, that no Event of
Default shall be deemed to exist if, within said thirty (30) day period,
Borrower have commenced appropriate action to remedy such failure and shall
diligently and continuously pursue such action until such cure is completed,
unless such cure is or cannot be completed within sixty (60) days after written
notice shall have been given; or

(f) The Borrower shall fail to pay any indebtedness in an amount in excess of
$100,000.00 (either in any individual case or in the aggregate) excluding
indebtedness evidenced by the Notes and excluding Ordinary Trade Payable
Disputes, or any interest or premium thereon, when due (whether by scheduled
maturity, required prepayment, acceleration, demand or otherwise) and such
failure shall continue after the applicable grace period, if any, specified in
the agreement or instrument relating to such indebtedness; or any other default
under any agreement or instrument relating to any such indebtedness, or any
other event, shall occur and shall continue after the applicable grace period,
if any, specified in such agreement or instrument, if the effect of such default
or event is to cause a Material Adverse Effect or accelerate, or to permit the
acceleration of, the maturity of such indebtedness (excluding Ordinary Trade
Payable Disputes); or any such indebtedness in excess of $150,000.00 shall be
declared to be due and payable, or required to be prepaid (other than by a
regularly scheduled required prepayment), prior to the stated maturity thereof
(excluding Ordinary Trade Payable Disputes); or

(g) The Borrower shall admit in writing its inability to pay its debts
generally, or shall make a general assignment for the benefit of creditors; or
any proceeding shall be instituted by or against the Borrower seeking to
adjudicate it a bankrupt or insolvent, or seeking liquidation, winding up,
reorganization, arrangement, adjustment, protection, relief, or composition of
it or its debts under any law relating to bankruptcy, insolvency or
reorganization or relief of debtors, or seeking the entry of an order for relief
or the appointment of a receiver, trustee or other similar official for it or
for any substantial part of its property, and, in the case of any such
proceeding instituted against it (but not instituted by it) either such
proceeding shall remain undismissed or unstayed for a period of 30 days or any
of the actions sought in such proceeding (including, without limitation, the
entry of an order for relief against it or the appointment of a receiver,
trustee, custodian or other similar official for it or for any substantial part
of its property) shall occur; or the Borrower shall take any corporate action to
authorize any of the actions set forth above in this subsection; or

(h) Any one or more judgment(s) or order(s) for the payment of money in excess
of $150,000.00 in the aggregate shall be rendered against the Borrower and
either: (i) enforcement proceedings shall have been commenced by any creditor
upon such judgment or order; or (ii) there shall be any period of 10 consecutive
days during which a stay of enforcement of such judgment or order, by reason of
a pending appeal or otherwise, shall not be in effect; or

(i) Without cause by Lender, any provision of any Loan Document shall for any
reason cease to be valid and binding on the Borrower or the Borrower shall so
state in writing; or

 

33



--------------------------------------------------------------------------------

(j) The Mortgage or the Security Agreement shall for any reason, except to the
extent permitted by the terms thereof, cease to create a valid lien, encumbrance
or security interest in any of the property purported to be covered thereby; or

(k) The termination of any Long Term Marketing Agreement prior to its stated
expiration date, unless such Long Term Marketing Agreement is replaced by
another Long Term Marketing Agreement acceptable to the Lender, within thirty
(30) days of the termination of such Long Term Marketing Agreement; or

(l) The Borrower, any of Borrower’s subsidiaries, or any Operating Affiliate
dissolves, suspends, or discontinues doing business; or

(m) Any event, change or condition not referred to elsewhere in this
Section 6.01 should occur which results in a Material Adverse Effect; or

(n) a Change in Control, without the prior written consent of the Lender shall
occur; or

(o) The loss, suspension or revocation of, or failure to renew, any franchise,
license, certificate, permit, authorization, approval or the like now held or
hereafter acquired by the Borrower or any of its subsidiaries, if such loss,
suspension, revocation or failure to renew could reasonably be expected to have
a Material Adverse Effect on the Borrower and the Project; or (ii) any
regulatory or Governmental Authority replaces the management of the Borrower or
any of its subsidiaries or assumes control over the Borrower or such subsidiary;
or

(p) The Borrower should breach or be in default under a Material Contract in any
material respect, including any material breach or default, or any termination
shall have occurred, or any other event which would permit any party other than
the Borrower to cause a termination, or any Material Contract shall have ceased
for any reason to be in full force and effect prior to its stated or optional
expiration date;

(q) The Borrower terminates, changes, amends or restates, without the Lender’s
prior consent any Material Contract;

(r) The Borrower fails to (a) maintain the stream mitigation site as required by
the U.S. Army Corps of Engineers and the Indiana Department of Environmental
Management, (b) provide and maintain such financial assurances as may be
required by the U.S. Army Corps of Engineers and the Indiana Department of
Environmental Management in conjunction with the issuance of permits pursuant to
Borrower’s Section 401 / 404 Permit Application, as amended, modified and
resubmitted from time to time, or (c) comply with all of the requirements of the
permits issued by the U.S. Army Corps of Engineers and Indiana Department of
Environmental Management;

(s) Any enforcement action is commenced by the Indiana Department of
Environmental Management or the U.S. Army Corps of Engineers as a result of any
encroachments of the wetlands and streams located on the Property; or

(t) There shall have been entered or docketed any order or ruling by either the
Indiana Department of Environmental Management or the U.S. Army Corps of
Engineers in connection with the plans and applications required by
Section 5.01(t) of this Agreement which, in the reasonable opinion of the
Lender, may adversely impact the construction or operation of the Project and on
or before five (5) Business Days following the entry of such order or ruling,
the Borrower shall have failed to deliver to the Lender an irrevocable standby
letter of credit in the amount of $1,000,000.00 issued by a financial
institution reasonably acceptable to

 

34



--------------------------------------------------------------------------------

the Lender with an expiration date of not less than twelve months after the date
of issuance and automatically renewable for additional periods of at least
twelve months which may be drawn upon by the Lender in the event Borrower shall
fail to make any payments required by this Agreement or any of the Loan
Documents. Such irrevocable standby letter of credit shall be surrendered by
Lender on or before five (5) Business Days following Lender’s receipt of a copy
of final order releasing, dismissing or reversal of such adverse ruling or
order.

Section 6.02. Remedies. Upon the occurrence of an Event of Default and at any
time while such Event of Default is continuing, the Lender to the extent
permitted by applicable law:

(a) may accelerate the due date of the unpaid principal balance of the Notes,
all accrued but unpaid interest thereon and all other amounts payable under this
Agreement making such amounts immediately due and payable, whereupon the Notes,
all such interest and all such amounts shall become and be forthwith immediately
due and payable, without presentment, notice of intent to accelerate or notice
of acceleration, demand, protest or further notice of any kind, all of which are
hereby expressly waived by the Borrower; provided, however, that in the event of
an actual or deemed entry of an order for relief with respect to any of the
Borrower under the Federal Bankruptcy Code, the Notes, all such interest and all
such amounts shall automatically become due and payable, without presentment,
demand, protest or any notice of any kind, all of which are hereby expressly
waived by the Borrower;

(b) [Intentionally Omitted];

(c) may, by notice to the Borrower, obtain the appointment of a receiver to take
possession of all Collateral of the Borrower, including, but not limited to all
personal property, including all fixtures and equipment leased, occupied or used
by any of the Borrower. To the extent permitted by applicable law, Borrower
hereby irrevocably consents to the appointment of such receiver and agrees to
cooperate and assist any such receiver as reasonably requested to facilitate the
transfer of possession of the Collateral to such receiver and to provide such
receiver access to all books, records, information and documents as requested by
such receiver;

(d) may, by notice to the Borrower, require the Borrower to pledge to the Lender
as security for the Loan Obligations an amount in immediately available funds
equal to the then outstanding Letter of Credit Liabilities, such funds to be
held in an interest bearing cash collateral account at the Lender without any
right of withdrawal by the Borrower; provided, however, that in the event of an
actual or deemed entry of an order for relief with respect to the Borrower or
any of its subsidiaries under the Federal Bankruptcy Code, the Borrower shall,
without notice, pledge to the Lender as security for the Loan Obligations an
amount in immediately available funds equal to the then outstanding Letter of
Credit Liabilities, such funds to be held in such an interest bearing cash
collateral account at the Lender; and

(e) may exercise all other rights and remedies afforded to the Lender under the
Loan Documents or by applicable law or equity.

Section 6.03. Remedies Cumulative. Each and every power or remedy herein
specifically given shall be in addition to every other power or remedy, existing
or implied, given now or hereafter existing at law or in equity, and each and
every power and remedy herein specifically given or otherwise so existing may be
exercised from time to time and as often and in such order as may be deemed
expedient by Lender, and the exercise or the beginning of the exercise of one
power or remedy shall not be deemed a waiver of the right to exercise at the
same time or thereafter any other power or remedy. No delay or omission of
Lender in the exercise of any right or power accruing hereunder shall impair any
such right or power or be construed to be a waiver of any default or
acquiescence therein.

 

35



--------------------------------------------------------------------------------

ARTICLE VII.

MISCELLANEOUS

Section 7.01. Amendments, etc. No amendment or waiver of any provision of any
Loan Document to which the Borrower is a party, nor any consent to any departure
by the Borrower therefrom, shall in any event be effective unless the same shall
be agreed or consented to by the Lender and the Borrower, and each such waiver
or consent shall be effective only in the specific instance and for the specific
purpose for which given.

Section 7.02. Notices, etc. All notices and other communications provided for
under any Loan Document shall be in writing and mailed, faxed, or delivered at
the addresses set forth below, or at such other address as such party may
specify by written notice to the other parties hereto:

 

If to the Borrower:

  

Green Plains Bluffton LLC

450 Regency Parkway,

Suite 400

Omaha, NE 68114

Telephone: (402) 315-1603

Fax: (402) 315-1603

Attention: CFO

With a copy (which shall

not constitute notice) to:

  

Green Plains Renewable Energy, Inc.

450 Regency Parkway,

Suite 400

Omaha, NE 68114

Telephone: (402) 315-1629

Fax: (402) 315-1629

Attention: Michelle Mapes, Corp. Sec.

If to the Lender :

  

AgStar Financial Services, PCA

3555 9th Street NW Suite 400

Rochester MN 55903

Telephone: (507) 386-4242

Facsimile: (507) 344-5088

Attention: Mark Schmidt

With copies (which shall not

constitute notice) to:

  

Gray Plant Mooty

1010 West St. Germain, Suite 600

St. Cloud, MN 56301

Facsimile: (320) 252-4482

Attention: Phillip L. Kunkel

All such notices and communications shall have been duly given and shall be
effective: (a) when delivered; (b) when transmitted via facsimile to the number
set forth above; (c) the Business Day following the day on which the same has
been delivered prepaid (or pursuant to an invoice arrangement) to a reputable
national overnight air courier service; or (d) the third Business Day following
the day on which the same is sent by certified or registered mail, postage
prepaid. Any confirmation sent by the Lender to the Borrower of any borrowing
under this Agreement shall, in the absence of manifest error, be conclusive and
binding for all purposes.

Section 7.03. No Waiver; Remedies. No failure on the part of the Lender to
exercise, and no delay in

 

36



--------------------------------------------------------------------------------

exercising, any right under any Loan Document shall operate as a waiver thereof;
nor shall any single or partial exercise of any right under any Loan Document
preclude any other or further exercise thereof or the exercise of any other
right. The remedies provided in the Loan Documents are cumulative and not
exclusive of any remedies provided by law.

Section 7.04. Costs, Expenses and Taxes.

(a) The Borrower agrees to pay on demand all reasonable and necessary costs and
expenses in connection with the preparation, execution, delivery, filing,
recording and administration of the Loan Documents and the other documents to be
delivered under the Loan Documents, including, without limitation, the
reasonable fees and out-of-pocket expenses of counsel for the Lender (who may be
in-house counsel), and local counsel who may be retained by said counsel, with
respect thereto and with respect to advising the Lender as to its respective
rights and responsibilities under the Loan Documents, and all costs and expenses
(including reasonable counsel fees and expenses) for the Lender in connection
with the filing of the Financing Statements and the enforcement of the Loan
Documents and the other documents to be delivered under the Loan Documents,
including, without limitation, in the context of any bankruptcy proceedings. In
addition, the Borrower agrees to pay on demand the expenses described in
Section 5.01(b). In addition, the Borrower shall pay any and all stamp and other
taxes and fees payable or determined to be payable in connection with the
execution, delivery, filing and recording of the Loan Documents and the other
documents to be delivered under the Loan Documents, and agrees to save the
Lender harmless from and against any and all liabilities with respect to or
resulting from any delay in paying or omission to pay such taxes and fees.

(b) If, due to payments made by the Borrower pursuant to Section 2.09 or due to
acceleration of the maturity of the Advances pursuant to Section 6.01 or due to
any other reason (other than payments made pursuant to Section 2.17 of this
Agreement), the Lender receives payments of principal of any Loan other than on
the last day of an Interest Period relating thereto, the Borrower shall pay to
the Lender on demand any amounts required to compensate the Lender for any
additional losses, costs or expenses which it may incur as a result of such
payment, including, without limitation, any loss (including loss of anticipated
profits), cost or expense incurred by reason of the liquidation or reemployment
of deposits or other funds acquired by the Lender to fund or maintain such Loan.

(c) Upon the request of Borrower, Lender shall provide copies of all invoices
for costs and expenses to be reimbursed by Borrower under this Agreement or
under any of the Loan Documents.

Section 7.05. Right of Set-off. The Lender is hereby authorized at any time and
from time to time, to the fullest extent permitted by law following the
occurrence and only during the continuation of an Event of Default, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held and other indebtedness at any time owing by the
Lender to or for the credit or the account of the Borrower against any and all
of the Loan Obligations, irrespective of whether or not the Lender shall have
made any demand under such Loan Document and although deposits, indebtedness or
such obligations may be unmatured or contingent. The Lender agrees promptly to
notify the Borrower after any such set-off and application, provided that the
failure to give such notice shall not affect the validity of such set-off and
application. The rights of the Lender under this Section are in addition to
other rights and remedies (including, without limitation, other rights of
set-off) which the Lender may have.

Section 7.06. Severability of Provisions. Any provision of this Agreement or of
any other Loan Document which is prohibited or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective to the extent of such prohibition
or unenforceability without invalidating the remaining provisions hereof or
thereof or affecting the validity or enforceability of such provision in any
other jurisdiction.

 

37



--------------------------------------------------------------------------------

Section 7.07. Binding Effect; Successors and Assigns; Participations.

(a) This Agreement shall be binding upon and inure to the benefit of the
Borrower, the Lender and their respective successors and assigns, except that
the Borrower shall not have the right to assign or otherwise transfer its rights
hereunder or any interest herein without the prior written consent of the
Lenders.

(b) Provided Lender provides notice of such transfer or participation to
Borrower, Borrower agrees and consents to Lender’s sale or transfer, whether now
or later, of one or more participation interests in the Loans to one or more
purchasers, whether related or unrelated to Lender. Lender may provide, without
any limitation whatsoever, to any one or more purchasers, or potential
purchasers, any information or knowledge Lender may have about Borrower or about
any other matter relating to the Loans, and Borrower hereby waives any rights to
privacy it may have with respect to such matters; provided, however, that any
information received by any such purchaser or potential purchaser under this
provision which concerns the personal, financial or other affairs of the
Borrower shall be received and kept by the purchaser or potential purchaser in
full confidence and will not be revealed to any other persons, firms or
organizations nor used for any purpose whatsoever other than for determining
whether or not to participate in the Loans and in accord with the rights of
Lender if a participation interest is acquired. Provided Borrower has been
provided notice by Lender of Lender’s sale of a participation interest to such
party or parties, Borrower also agrees that the purchasers of any such
participation interests will be considered as the absolute owners of such
interests in the Loans and will have all the rights granted under the
participation agreement or agreements governing the sale of such participation
interests. Borrower further waives all rights of offset or counterclaim that it
may have now or later against Lender or against any purchaser of such a
participation interest arising out of or by virtue of the participation and
unconditionally agrees that either Lender or such purchaser may enforce
Borrower’s obligation under the Loans irrespective of the failure or insolvency
of any holder of any interests in the Loans. Borrower further agrees that the
purchaser of any such participation interests may enforce its interests
irrespective of any personal claims or defenses that Borrower may have against
Lender.

Section 7.08. Consent to Jurisdiction.

(a) The Borrower hereby irrevocably submits to the jurisdiction of any Minnesota
state court or federal court over any action or proceeding arising out of or
relating to this Agreement, the Note and any instrument, agreement or document
related hereto or thereto, and the Borrower hereby irrevocably agrees that all
claims in respect of such action or proceeding may be heard and determined in
such Minnesota state court or federal court. The Borrower hereby irrevocably
waives, to the fullest extent it may effectively do so, the defense of an
inconvenient forum to the maintenance of such action or proceeding. The Borrower
irrevocably consents to the service of copies of the summons and complaint and
any other process which may be served in any such action or proceeding by the
mailing of copies of such process to Borrower at its address specified in
Section 7.02. The Borrower agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law.

(b) Nothing in this Section 7.08 shall affect the right of the Lender to serve
legal process in any other manner permitted by law or affect the right of the
Lender to bring any action or proceeding against the Borrower or its property in
the courts of other jurisdictions.

 

38



--------------------------------------------------------------------------------

Section 7.09. Governing Law. THIS AGREEMENT, THE SUPPLEMENTS AND THE NOTES SHALL
BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE
OF MINNESOTA.

Section 7.10. Execution in Counterparts. This Agreement may be executed in any
number of counterparts and on telecopy counterparts, each of which when so
executed shall be deemed to be an original and all of which when taken together
shall constitute but one and the same agreement.

Section 7.11. Survival. All covenants, agreements, representations and
warranties made by the Borrower in the Loan Documents and in the certificates or
other instruments delivered in connection with or pursuant to this Agreement or
any other Loan Document shall be considered to have been relied upon by the
other parties hereto and shall survive the execution and delivery of the Loan
Documents and the making of any Advances and issuance of any Letters of Credit,
regardless of any investigation made by any such other party or on its behalf
and notwithstanding that Lender may have had notice or knowledge of any Event of
Default or incorrect representation or warranty at the time any credit is
extended hereunder, and shall continue in full force and effect as long as any
Loan Obligations are outstanding and unpaid (other than contingent claims for
which no claim has been asserted) and so long as the Lender has any unexpired
commitments under this Agreement or the Loan Documents. The expense
reimbursement, additional cost, capital adequacy and indemnification provisions
of this Agreement shall survive and remain in full force and effect regardless
of the consummation of the transactions contemplated hereby, the repayment of
the Loan Obligations or the termination of this Agreement or any provision
hereof.

Section 7.12. WAIVER OF JURY TRIAL. THE BORROWER AND THE LENDER HEREBY
IRREVOCABLY WAIVE ALL RIGHTS TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM ARISING OUT OF OR RELATING TO ANY LOAN DOCUMENT TO WHICH IT IS A
PARTY OR ANY INSTRUMENT OR DOCUMENT DELIVERED THEREUNDER.

Section 7.13. Entire Agreement. THIS AGREEMENT, THE NOTES, AND THE OTHER LOAN
DOCUMENTS REFERRED TO HEREIN EMBODY THE FINAL, ENTIRE AGREEMENT AMONG THE
PARTIES HERETO AND SUPERSEDE ANY AND ALL PRIOR COMMITMENTS, AGREEMENTS,
REPRESENTATIONS, AND UNDERSTANDINGS, WHETHER WRITTEN OR ORAL, RELATING TO THE
SUBJECT MATTER HEREOF AND MAY NOT BE CONTRADICTED OR VARIED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OR DISCUSSIONS OF THE
PARTIES HERETO. THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES
THERETO.

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers and duly authorized, as of the date first above
written.

BORROWER ACKNOWLEDGES HAVING READ ALL THE PROVISIONS OF THIS AGREEMENT, AND
BORROWER AGREES TO ITS TERMS. THIS AGREEMENT IS DATED AS OF THE DATE FIRST ABOVE
STATED.

[SIGNATURE PAGE ON FOLLOWING PAGE]

 

39



--------------------------------------------------------------------------------

SIGNATURE PAGE TO:

AMENDED AND RESTATED

MASTER LOAN AGREEMENT

by and among

GREEN PLAINS BLUFFTON LLC

and

AGSTAR FINANCIAL SERVICES, PCA

Dated: September 30, 2011

 

BORROWER:     LENDER:

GREEN PLAINS BLUFFTON LLC, an Indiana

limited liability company

   

AGSTAR FINANCIAL SERVICES, PCA, a

United States instrumentality

      /s/ Todd Becker

   

        /s/ Mark Schmidt

By

    By Mark Schmidt

    Its President

   

    Its Vice President

   

 

STATE OF Nebraska

  )   ) SS:

COUNTY OF Douglas

  )

Before me the undersigned, a Notary Public in and for said County and State
personally appeared Todd Becker, the President of GREEN PLAINS BLUFFTON LLC, an
Indiana limited liability company, who executed the foregoing instrument on
behalf of such entity.

Witness my hand and Notarial Seal this 30 day of September, 2011.

 

My Commission Expires: October 28, 2014

     

        /s/ Sharon Mize

   Notary Public

My county of Residence: Douglas

  

 

40



--------------------------------------------------------------------------------

EXHIBIT A

COMPLIANCE CERTIFICATE

 

TO:     AgStar Financial Services, PCA (the “Lender”)

Pursuant to that certain Amended and Restated Master Loan Agreement dated
September 30, 2011, by and between GREEN PLAINS BLUFFTON LLC, an Indiana limited
liability company f/k/a INDIANA BIO-ENERGY, LLC (the “Borrower”), and the
Lender, and any amendments thereto and extensions thereof (the “Loan
Agreement”), the undersigned hereby represents, warrants and certifies to the
Lender as follows:

 

  1. The financial statement(s) attached hereto are complete and correct in all
material respects and fairly present the financial condition of the Borrower as
of the date of said financial statement(s) and the result of its business
operations for the period covered thereby;

 

  2. Repeats and reaffirms to the Lender each and all of the representations and
warranties made by the Borrower in the Loan Agreement and the agreements
referred to therein or related thereto (except as such representations and
warranties relate to financial statements as of the date thereof, and represents
and warrants to the Lender that each and all of said warranties and
representations are true and correct as of the date hereof, except as disclosed
in writing to the Lender;

 

  3. No Event of Default (as that term is defined in the Loan Agreement), and no
event which with the giving of notice or the passage of time or both would
constitute an Event of Default, has occurred and is continuing as of the date
hereof; and

4. All the calculations set forth below are made pursuant to the terms of the
Loan Agreement and are true and accurate as of the date of the attached
financial statements:

 

1.      Section 5.01(d) – Working Capital.

  

(a)    Required Working Capital

  

(a)    Current Assets

   $                         

(b)    Current Liabilities

   $                         

Line (a) less line (b)

   $                         

In Compliance

      Yes             No         

2.      Section 5.01(e) – Tangible Net Worth.

  

(a)    Required Tangible Net Worth ($80,000,000.00)

  

(b)    Actual Tangible Net Worth

   $                         

(1)    Total Assets

   $                         

(2)    Less Intangible Assets (per definition)

   $                         

(3)    Total Tangible Assets (line (l) minus line (2)

   $                         



--------------------------------------------------------------------------------

(4)    Total Liabilities

   $                         

(5)    Sub Debt

   $                         

(6)    Tangible Net Worth

   $                         

(line (3) minus line (4) plus Line (5))

  

In Compliance

   Yes             No         

3.      Section 5.01(f) – Owner Equity Ratio

  

(a)    Tangible Net Worth

   $                         

(b)    Total Assets

   $                         

(c)    Owner Equity Percentage

  

(percent of line (b) to (c))

               %

Required Percentage of 50%

  

In Compliance

   Yes             No         

4.      Section 5.01(g) – Fixed Charge Ratio

  

(tested annually beginning at the end of the first operating year)

  

(a)    EBITDA

   $                         

(b)    Scheduled Principal Payments for the Loans

   $                         

(c)    Scheduled Principal Payments for Subordinated Debt

   $                         

(d)    Interest on the Loans

   $                         

(e)    Interest on the Subordinated Debt

   $                         

(f)     Distributions

   $                         

(g)    Maintenance Capital Expenditures

   $                         

(h)    Denominator (sum of lines (b) through (g))

   $                         

Ratio of line (a) to (h)

                to 1.00

Required Ratio of 1.25 to 1.00

  

In Compliance

      Yes             No         

IN WITNESS WHEREOF, the undersigned has signed and delivered this Certificate to
the Lender as of the              day of                                     ,
            .

BORROWER:      

GREEN PLAINS BLUFFTON LLC,

an Indiana limited liability company

      By  

 

          Its  

 

     

 



--------------------------------------------------------------------------------

Schedule 3.01(d)

Real Property

The following described real estate located in Weils County, Indiana:

Parcel No. 90-08-08-100-001.000-002

Part of the Northeast Quarter of Section 8, Township 26 North, Range 12 East,
Harrison Township, Wells County, Indiana, described as follows: Beginning at the
Northwest corner of said Northeast Quarter found per record witness; thence
easterly, 2229.08 feet along the north line of said Northeast Quarter to a 5/8”
rebar stake set on the westerly right-of-way line of the Norfolk and Western
Railway Company; thence southwesterly, deflecting right 111 degrees 41 minutes
00 seconds, 2861.11 feet along said westerly right-of-way line to a 5/8” rebar
stake set on the south line of said Northeast Quarter; thence westerly,
deflecting right 67 degrees 21 minutes 40 seconds, 1121.70 feet along said south
line to a 5/8” rebar state set at the Southwest Corner of said Northeast
Quarter; thence northerly, deflecting right 89 degrees 52 minutes 40 seconds,
2677.84 feet along the west line of said Northeast Quarter to the place of
beginning. Containing 102.50 acres.

Parcel No. 90-08-08-200-001.000-010; 90-08-08-200-002.000-010

Part of the Northwest Quarter of Section 8, Township 26 North, Range 12 East,
Harrison Township, Wells County, Indiana, described as follows:

Beginning at the Southwest corner of said Northwest Quarter found per record
witness; thence Northerly, 1208.78 feet along the West line of said Northwest
Quarter to a P.K. nail at the Southwest corner of the 17.04 acre tract described
in Deed Record 130, Page 872; thence Northeasterly, deflecting right 65 degrees
20 minutes 38 seconds, 2931.66 feet along the South line of said 17.04 acre
tract to a 5/8” rebar stake on the East line of said Northwest Quarter; thence
Southerly, deflecting right 114 degrees 57 minutes 47 seconds, 1112.76 feet
along said East line to a 5/8” rebar stake at the Southeast corner of the
Northeast Quarter of said Northwest Quarter; thence Westerly, deflecting right
90 degrees 04 minutes 33 seconds, 1329,23 feet to a 5/8” rebar stake at the
Southwest corner of the Northeast Quarter of said Northwest Quarter; thence
Southerly, deflecting left 90 degrees 13 minutes 45 seconds, 1337.85 feet to a
5/8” rebar stake at the Southeast corner of the Southwest Quarter of said
Northwest Quarter; thence Westerly, deflecting right 90 degrees 16 minutes 33
seconds, 1325.66 feet along the South line of said Northwest Quarter to the
place of beginning. Containing 70.79 acres more or less.

Parcel No. 90-08-08-300-002.000-002

Tract I: The Southeast Quarter of the Northwest Quarter of Section 8, Township
26 North, Range 12 East, Wells County, Indiana, containing 40 acres, more or
less.

Tract II: The east half of the Southwest Quarter of Section 8, Township 26
North, Range 12 East, Wells County, Indiana, containing 80 acres, more or less.

EXCEPTING THEREFROM, Part of the Southwest Quarter of Section 8, Township 26
North, Range 12 East, Harrison Township, Wells County, Indiana, described as
follows: Starting at the southeast corner of said Southwest Quarter found per
record witness; thence westerly, 451.42 feet along the south line of said
Southwest Quarter to a P.K. nail which shall be the place of beginning; thence
continuing westerly, 253.58 feet along said south fine, to a P.K. nail; thence
northerly, deflecting right 90 degrees 00 minutes 00 seconds, 280.00 feet to a
5/8” rebar stake; thence easterly, deflecting right 90 degrees 00 minutes 00
seconds, 253.58 feet parallel with the south line of said Southwest Quarter to a
5/8” rebar stake; thence southerly, deflecting right 90 degrees 00 minutes 00
seconds, 280.00 feet to the place of beginning. Containing 1.63 acres, more or
less.

Containing in all 118.37 acres, after exception.

Parcel No. 90-08-08-400-027.000-010

Part of the Northwest Quarter of Section 8, Township 26 North, Range 12 East,
Harrison Township, Wells County, Indiana, described as follows:



--------------------------------------------------------------------------------

Starting at the northwest corner of said Northwest Quarter; thence southerly,
1185.11 feet, along the west line of said Northwest Quarter to its intersection
with the southerly right-of-way line of the Norfolk and Western Railway Company,
which shall be the place of beginning; thence northeasterly, deflecting left 114
degrees 39 minutes 22 seconds, 2804.95 feet, along said right-of-way line to the
north line of said Northwest Quarter; thence easterly, deflecting right 24
degrees 59 minutes 26 seconds, 116.37 feet, along said north line to the
northeast corner of said Northwest Quarter; thence southerly, deflecting right
89 degrees 58 minutes 17 seconds, 226.16 feet, along the east line of said
Northwest Quarter; thence southwesterly, deflecting right 65 degrees 02 minutes
17 seconds, 2931.66 feet, parallel with the southerly right-of-way line of the
Norfolk and Western Railway Company to the west line of said Northwest Quarter;
thence northerly, deflecting right 114 degrees 39 minutes 22 seconds, 279.69
feet, along said west line to the place of beginning. Containing 17.04 acres.

Parcel No. 90-08-08-200-001.000-010; 90-08-08-200-002.000-010

Part of the Northwest Quarter of Section 8, Township 26 North, Range 12 East,
Harrison Township, Wells County, Indiana, described as follows:

Beginning at the Southwest corner of said Northwest Quarter found per record
witness; thence Northerly, 1208.78 feet along the West line of said Northwest
Quarter to a P.K. nail at the Southwest corner of the 17.04 acre tract described
in Deed Record 130, Page 872; thence Northeasterly, deflecting right 65 degrees
20 minutes 38 seconds, 2931,66 feet along the South line of said 17.04 acre
tract to a 5/8” rebar stake on the East line of said Northwest Quarter; thence
Southerly, deflecting right 114 degrees 57 minutes 47 seconds, 1112.76 feet
along said East line to a 5/8” rebar stake at the Southeast corner of the
Northeast Quarter of said Northwest Quarter; thence Westerly, deflecting right
90 degrees 04 minutes 33 seconds, 1329.23 feet to a 5/8” rebar stake at the
Southwest corner of the Northeast Quarter of said Northwest Quarter; thence
Southerly, deflecting left 90 degrees 13 minutes 45 seconds, 1337,85 feet to a
5/8” rebar stake at the Southeast corner of the Southwest Quarter of said
Northwest Quarter; thence Westerly, deflecting right 90 degrees 16 minutes 33
seconds, 1325.66 feet along the South line of said Northwest Quarter to the
place of beginning. Containing 70.79 acres more or less.

Parcel No. 90-08-08-300-001.000-002

Part of the Southwest Quarter of Section 8, Township 26 North, Range 12 East,
Harrison Township, Wells County, Indiana, described as follows: Starting at the
southeast corner of said Southwest Quarter found per record witness; thence
westerly, 451.42 feet along the south line of said Southwest Quarter to a P.K.
nail which shall be the place of beginning; thence continuing westerly, 253.58
feet along said south line, to a P.K. nail; thence northerly, deflecting right
90 degrees 00 minutes 00 seconds, 280.00 feet to a 5/8” rebar stake; thence
easterly, deflecting right 90 degrees 00 minutes 00 seconds, 253.58 feet
parallel with the south line of said Southwest Quarter to a 5/8” rebar stake;
thence southerly, deflecting right 90 degrees 00 minutes 00 seconds, 280.00 feet
to the place of beginning. Containing 1.63 acres, more or less.

Parcel No. 90-08-08-300-006.000-010

THE NORTHWEST QUARTER OF THE SOUTHWEST QUARTER OF SECTION 8, TOWNSHIP 26 NORTH,
RANGE 12 EAST, HARRISON TOWNSHIP, WELLS COUNTY, INDIANA, CONTAINING 40.46 ACRES.

Parcel No. 90-08-08-300-004.000-010

ALSO: THE SOUTHWEST QUARTER OF THE SOUTHWEST QUARTER OF SECTION 8, TOWNSHIP 26
NORTH, RANGE 12 EAST, HARRISON TOWNSHIP, WELLS COUNTY, INDIANA, CONTAINING 40.40
ACRES.

EXCEPTING THEREFROM: PART OF THE SOUTHWEST QUARTER OF SECTION 8, TOWNSHIP 26
NORTH, RANGE 12 EAST, HARRISON TOWNSHIP, WELLS COUNTY, INDIANA, DESCRIBED AS
FOLLOWS:



--------------------------------------------------------------------------------

BEGINNING AT THE SOUTHWEST CORNER OF SAID SOUTHWEST QUARTER FOUND PER RECORD
WITNESS; THENCE NORTHERLY, 527.00 FEET ALONG THE WEST LINE OF SAID SOUTHWEST
QUARTER TO A P.K. NAIL; THENCE EASTERLY, DEFLECTING RIGHT 90 DEGREES 00 MINUTES
16 SECONDS, 655.00 FEET PARALLEL WITH THE SOUTH LINE OF SAID SOUTHWEST QUARTER
TO A 5/8” REBAR STAKE; THENCE SOUTHERLY, DEFLECTING RIGHT 89 DEGREES 59 MINUTES
44 SECONDS, 527.00 FEET PARALLEL WITH THE WEST LINE OF SAID SOUTHWEST QUARTER TO
A P.K. NAIL ON THE SOUTH LINE OF SAID SOUTHWEST QUARTER; THENCE WESTERLY,
DEFLECTING RIGHT 90 DEGREES 00 MINUTES 16 SECONDS, 655.00 FEET ALONG SAID SOUTH
LINE TO THE PLACE OF BEGINNING. CONTAINING 7.92 ACRES.

CONTAINING AFTER SAID EXCEPTION 32.48 ACRES.

Parcel No. 90-08-08-400-004,000-002

Commencing at the southwest corner of the southeast quarter of section eight
(8), in township 26 north, range 12 east, and running thence north 1324.70 feet
to the northwest corner of the south half of said quarter, thence east 558.20
feet to the west line of the right of way of the Ft. Wayne, Cincinnati and
Louisville railroad company, thence in a southwesterly direction along the west
line of said Railroad right of way a distance of 1437.50 feet to the south line
of said Section 8, thence west 12 feet to the place of beginning, containing
8,67 acres.

Parcel No. 90-08-08-400-020.000-002

PART OF THE NORTH HALF OF THE SOUTHEAST QUARTER OF SECTION 8, TOWNSHIP 26 NORTH,
RANGE 12 EAST, HARRISON TOWNSHIP, WELLS COUNTY, INDIANA, DESCRIBED AS FOLLOWS:

STARTING AT THE NORTHEAST CORNER OF SAID SOUTHEAST QUARTER FOUND PER RECORD
WITNESS; THENCE WESTERLY, 1528.71 FEET ALONG THE NORTH LINE OF SAID SOUTHEAST
QUARTER TO THE WESTERLY
RIGHT-OF-WAY LINE OF THE NORFOLK & WESTERN RAILROAD, WHICH SHALL BE THE PLACE OF
BEGINNING; THENCE SOUTHWESTERLY, DEFLECTING LEFT 67 DEGREES 21 MINUTES 32
SECONDS, 617.57 FEET ALONG SAID WESTERLY RIGHT-OF-WAY LINE; THENCE
SOUTHWESTERLY, DEFLECTING RIGHT 00 DEGREES 02 MINUTES 05 SECONDS, 816.82 FEET
ALONG SAID WESTERLY RIGHT-OF-WAY LINE TO THE SOUTH LINE OF THE NORTH HALF OF
SAID SOUTHEAST QUARTER; THENCE WESTERLY, DEFLECTING RIGHT 67 DEGREES 09 MINUTES
58 SECONDS, 565.65 FEET ALONG THE SOUTH LINE OF THE NORTH HALF OF SAID SOUTHEAST
QUARTER TO THE WEST LINE OF SAID SOUTHEAST QUARTER; THENCE NORTHERLY, DEFLECTING
RIGHT 90 DEGREES 03 MINUTES 19 SECONDS, 1325.61 FEET ALONG THE WEST LINE OF SAID
SOUTHEAST QUARTER TO THE NORTHWEST CORNER OF SAID SOUTHEAST QUARTER; THENCE
EASTERLY, DEFLECTING RIGHT 90 DEGREES 07 MINUTES 21 SECONDS, 1120.66 FEET ALONG
THE NORTH LINE OF SAID SOUTHEAST QUARTER TO THE PLACE OF BEGINNING. CONTAINING
25.64 ACRES MORE OR LESS.

NOW KNOWN AS:

PARCEL 1:

PART OF SECTION 8, TOWNSHIP 26 NORTH, RANGE 12 EAST, HARRISON TOWNSHIP, WELLS
COUNTY, INDIANA, DESCRIBED AS FOLLOWS;

BEGINNING AT THE SOUTHWEST CORNER OF THE NORTHWEST QUARTER OF SAID SECTION 8;
THENCE NORTH 00 DEGREES 09 MINUTES 53 SECONDS WEST, (ASSUMED AND THE BASIS FOR
THESE BEARINGS), 1488.47 FEET ALONG THE WEST LINE OF SAID NORTHWEST QUARTER TO
THE SOUTHERLY RIGHT-OF-WAY LINE OF THE NORFOLK AND SOUTHERN RAILROAD; THENCE
NORTH 65



--------------------------------------------------------------------------------

DEGREES 10 MINUTES 45 SECONDS EAST, 2804.95 FEET ALONG SAID SOUTHERLY
RIGHT-OF-WAY LINE TO THE NORTH LINE OF SAID NORTHWEST QUARTER, THENCE SOUTH 89
DEGREES 49 MINUTES 48 SECONDS EAST 116.37 FEET ALONG SAID NORTH LINE TO THE
NORTHWEST CORNER OF THE NORTHEAST QUARTER OF SAID
SECTION 8; THENCE SOUTH 88 DEGREES 46 MINUTES 46 SECONDS EAST, 2227.06 FEET
ALONG THE NORTH LINE OF SAID NORTHEAST QUARTER TO THE WESTERLY RIGHT-OF-WAY LINE
OF THE NORFOLK AND SOUTHERN RAILROAD; THENCE SOUTH 22 DEGREES 53 MINUTES 10
SECONDS WEST, 3478.34 FEET ALONG SAID WESTERLY
RIGHT-OF-WAY LINE; THENCE SOUTH 22 DEGREES 55 MINUTES 15 SECONDS WEST, 2255.13
FEET ALONG SAID WESTERLY RIGHT-OF-WAY LINE TO THE SOUTH LINE OF THE SOUTHEAST
QUARTER OF SAID SECTION 8; THENCE SOUTH 89 DEGREES 54 MINUTES 33 SECONDS WEST,
8.77 FEET ALONG THE SOUTH LINE OF SAID SOUTHEAST QUARTER TO THE SOUTHEAST CORNER
OF THE SOUTHWEST QUARTER OF SAID SECTION 8; THENCE NORTH 90 DEGREES 00 MINUTES
00 SECONDS WEST, 1322.25 FEET ALONG THE SOUTH LINE OF SAID SOUTHWEST QUARTER TO
THE SOUTHWEST CORNER OF THE EAST HALF OF SAID SOUTHWEST QUARTER; THENCE NORTH 00
DEGREES 04 MINUTES 08 SECONDS, EAST, 2657,35 FEET ALONG THE WEST LINE OF THE
EAST HALF OF SAID SOUTHWEST QUARTER TO THE NORTH LINE OF SAID SOUTHWEST QUARTER;
THENCE NORTH 89 DEGREES 44 MINUTES 08 SECONDS WEST, 1325.66 FEET ALONG SAID
NORTH LINE TO THE PLACE OF BEGINNING. CONTAINING 346.08 ACRES MORE OR LESS,

PARCEL 2:

Tract 1:

THE NORTHWEST QUARTER OF THE SOUTHWEST QUARTER OF SECTION 8, TOWNSHIP 26 NORTH,
RANGE 12 EAST, HARRISON TOWNSHIP, WELLS COUNTY, INDIANA, CONTAINING 40.46 ACRES.

Tract 2:

ALSO: THE SOUTHWEST QUARTER OF THE SOUTHWEST QUARTER OF SECTION 8, TOWNSHIP 26
NORTH, RANGE 12 EAST, HARRISON TOWNSHIP, WELLS COUNTY, INDIANA, CONTAINING 40.40
ACRES.

EXCEPTING THEREFROM: PART OF THE SOUTHWEST QUARTER OF SECTION 8, TOWNSHIP 26
NORTH, RANGE 12 EAST, HARRISON TOWNSHIP, WELLS COUNTY, INDIANA, DESCRIBED AS
FOLLOWS:

BEGINNING AT THE SOUTHWEST CORNER OF SAID SOUTHWEST QUARTER FOUND PER RECORD
WITNESS; THENCE NORTHERLY, 527.00 FEET ALONG THE WEST LINE OF SAID SOUTHWEST
QUARTER TO A P.K. NAIL; THENCE EASTERLY, DEFLECTING RIGHT 90 DEGREES 00 MINUTES
16 SECONDS, 655.00 FEET PARALLEL WITH THE SOUTH LINE OF SAID SOUTHWEST QUARTER
TO A 5/8” REBAR STAKE; THENCE SOUTHERLY, DEFLECTING RIGHT 89 DEGREES 59 MINUTES
44 SECONDS, 527.00 FEET PARALLEL WITH THE WEST LINE OF SAID SOUTHWEST QUARTER TO
A P.K. NAIL ON THE SOUTH LINE OF SAID SOUTHWEST QUARTER; THENCE WESTERLY,
DEFLECTING RIGHT 90 DEGREES 00 MINUTES 16 SECONDS, 655.00 FEET ALONG SAID SOUTH
LINE TO THE PLACE OF BEGINNING. CONTAINING 7.92 ACRES.

CONTAINING AFTER SAID EXCEPTION 32.48 ACRES.



--------------------------------------------------------------------------------

Schedule 4.01(a)

Description of Certain Transactions Related to the Borrowers’ Stock



--------------------------------------------------------------------------------

Schedule 4.01(f)

Description of Certain Threatened Actions, etc.

 

1) Aventine- see SEC filings updated periodically.



--------------------------------------------------------------------------------

Schedule 4.01(k)

Location of Inventory and Farm Products; Third Parties in Possession; Crops

1441 South Adams, PO Box 297, Bluffton, Indiana 46714



--------------------------------------------------------------------------------

Schedule 4.01(l)

Office Locations; Fictitious Names; Etc.

1441 South Adams, PO Box 297, Bluffton, Indiana 46714

FNA Indiana Bio-Energy LLC

Office of President and CEO

450 Regency Parkway, Suite 400, Omaha NE 68114



--------------------------------------------------------------------------------

Schedule 4.01(p)

Intellectual Property

None



--------------------------------------------------------------------------------

Schedule 4.01(t)

Environmental Compliance

None



--------------------------------------------------------------------------------

Schedule 5.01(o)

Management

 

Todd Becker    President and CEO Jerry Peters    CFO Ron Gillis    EVP Finance
and Treasurer Michelle Mapes    EVP General Counsel and Corporate Secretary
Glen Kampschneider    Assistant Secretary



--------------------------------------------------------------------------------

Schedule 5.02(a)

Description of Certain Liens, Lease Obligations, etc.

Liens

None other than AgStar

Leases

No operating leases



--------------------------------------------------------------------------------

Schedule 5.02(k)

Transactions with Affiliates

Normal course- parent reimbursement /allocation of overhead

Green Plains Commodities Corn Oil Extraction Agreement

Green Plains Trade Group LLC- Ethanol and DDG Marketing